


EX 10.1




Execution Version




Published CUSIP Number: 45167SAE2
Facility CUSIP Number: 45167SAF9
$700,000,000


CREDIT AGREEMENT


Dated as of June 23, 2015


among


IDEX CORPORATION,


as the Company,


and


CERTAIN OF ITS SUBSIDIARIES,
as Designated Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an L/C Issuer,


JPMORGAN CHASE BANK, N.A., and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents and L/C Issuer,




MIZUHO BANK, LTD.,
U.S. BANK NATIONAL ASSOCIATION,
and
BARCLAYS BANK PLC,
as Co-Documentation Agents


and
The Other Lenders Party Hereto


BANK OF AMERICA MERRILL LYNCH,
J.P. MORGAN SECURITIES LLC,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1


1.01
Defined Terms
1


1.02
Other Interpretive Provisions
30


1.03
Accounting Terms
31


1.04
Exchange Rates; Currency Equivalents
32


1.05
Additional Alternative Currencies
32


1.06
Change of Currency
33


1.07
Rounding
34


1.08
Times of Day
34


1.09
Letter of Credit Amounts
34


ARTICLE II
THE CREDITS
34


2.01
Committed Loans
34


2.02
Borrowings, Conversions and Continuations of Committed Loans
35


2.03
[Reserved]
37


2.04
Letters of Credit
37


2.05
Swing Line Loans
47


2.06
Prepayments
50


2.07
Termination or Reduction of Commitments
52


2.08
Repayment of Loans
53


2.09
Interest
53


2.10
Fees
54


2.11
Computation of Interest and Fees
54


2.12
Evidence of Debt
55


2.13
Payments Generally; Administrative Agent’s Clawback
55


2.14
Sharing of Payments by Lenders
57


2.15
Increase in Commitments
58


2.16
Extension of Maturity Date
59


2.17
No Advisory or Fiduciary Responsibility
61


2.18
Designated Borrowers
61


2.19
Cash Collateral
63


2.20
Defaulting Lenders
64


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
66


3.01
Taxes
66


3.02
Illegality
72


3.03
Inability to Determine Rates
73


3.04
Increased Costs
74


3.05
Compensation for Losses
76


3.06
Mitigation Obligations; Replacement of Lenders
76


3.07
Survival
77


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
77


4.01
Conditions of Initial Credit Extensions
77


4.02
Conditions to All Credit Extensions
79







--------------------------------------------------------------------------------






TABLE OF CONTENTS (CONT)
 
 
Page
ARTICLE V
REPRESENTATIONS AND WARRANTIES
79


5.01
Corporate Existence and Power
80


5.02
Corporate Authorization; No Contravention
80


5.03
Governmental Authorization
80


5.04
Binding Effect
80


5.05
Litigation
80


5.06
No Default
81


5.07
ERISA Compliance
81


5.08
Use of Proceeds; Margin Regulations
82


5.09
Title to Properties
82


5.10
Taxes
82


5.11
Financial Condition
82


5.12
Environmental Matters
83


5.13
Regulated Entities
83


5.14
Subsidiaries
83


5.15
Insurance
83


5.16
Swap Obligations
83


5.17
OFAC
83


5.18
Anti-Corruption Laws
83


5.19
Full Disclosure
84


5.20
Representations as to Foreign Obligors
84


ARTICLE VI
AFFIRMATIVE COVENANTS
85


6.01
Financial Statements
85


6.02
Certificates; Other Information
86


6.03
Notices
87


6.04
Preservation of Corporate Existence, Etc
88


6.05
Maintenance of Property
89


6.06
Insurance
89


6.07
Payment of Tax Obligations
89


6.08
Compliance with Laws
89


6.09
Compliance with ERISA
89


6.10
Inspection of Property and Books and Records
89


6.11
Environmental Laws
90


6.12
Use of Proceeds
90


ARTICLE VII
NEGATIVE AND FINANCIAL COVENANTS
90


7.01
Limitation on Liens
90


7.02
Disposition of Assets
92


7.03
Consolidations and Mergers
93


7.04
Loans and Investments
93


7.05
Limitation on Indebtedness
95


7.06
Transactions with Affiliates
95


7.07
[Reserved]
96


7.08
Restricted Payments
96







--------------------------------------------------------------------------------





TABLE OF CONTENTS (CONT)
 
 
Page
7.09
ERISA
96


7.10
Change in Business
96


7.11
Accounting Changes
96


7.12
Modifications, etc
96


7.13
Sale-Leasebacks
96


7.14
No Negative Pledges; Subsidiary Payments
97


7.15
Financial Covenants
97


7.16
Sanctions
98


7.17
Anti-Corruption Laws
98


ARTICLE VIII
EVENTS OF DEFAULT
98


8.01
Event of Default
98


8.02
Remedies Upon Event of Default
100


8.03
Application of Funds
101


ARTICLE IX
THE AGENT
102


9.01
Appointment and Authority
102


9.02
Rights as a Lender
102


9.03
Exculpatory Provisions
102


9.04
Reliance by Administrative Agent
103


9.05
Delegation of Duties
103


9.06
Resignation of Administrative Agent
104


9.07
Non-Reliance on Administrative Agent and Other Lenders
105


9.08
No Other Duties, Etc
106


ARTICLE X
CONTINUING GUARANTY
106


10.01
Guaranty
106


10.02
Rights of Lenders
106


10.03
Certain Waivers
106


10.04
Obligations Independent
107


10.05
Subrogation
107


10.06
Termination; Reinstatement
107


10.07
Subordination
108


10.08
Stay of Acceleration
108


10.09
Condition of Designated Borrower
108


ARTICLE XI
MISCELLANEOUS
108


11.01
Amendments, Etc
108


11.02
Notices; Effectiveness; Electronic Communication
110


11.03
No Waiver; Cumulative Remedies
112


11.04
Expenses; Indemnity; Damage Waiver
113


11.05
Payments Set Aside
114


11.06
Successors and Assigns
115


11.07
Treatment of Certain Information; Confidentiality
120


11.08
Right of Setoff
121


11.09
Interest Rate Limitation
121


11.10
Counterparts; Integration; Effectiveness
122







--------------------------------------------------------------------------------











--------------------------------------------------------------------------------








TABLE OF CONTENTS (CONT)
 
 
Page
11.11
Survival of Representations and Warranties
122


11.12
Severability
122


11.13
Replacement of Lenders
123


11.14
GOVERNING LAW; JURISDICTION; ETC
123


11.15
Waiver of Jury Trial
124


11.16
USA PATRIOT Act Notice
125


11.17
Judgment Currency
125


11.18
Electronic Execution of Assignments and Certain Other Documents
125


11.19
Entire Agreement
126







SCHEDULES


Schedule 2.01
Commitments and Applicable Percentages

Schedule 2.04
Existing Letters of Credit

Schedule 5.05
Litigation

Schedule 5.07
ERISA Matters

Schedule 5.11
Permitted Liabilities

Schedule 5.12
Environmental Matters

Schedule 5.14
Subsidiaries and Minority Interests

Schedule 5.15
Insurance Matters

Schedule 7.01
Permitted Liens

Schedule 7.04
Permitted Investments

Schedule 7.05
Permitted Indebtedness

Schedule 11.02
Lending Offices; Addresses for Notices

EXHIBITS
Exhibit A
Form of Committed Loan Notice

Exhibit B
Form of Swing Line Loan Notice

Exhibit C
Form of Note

Exhibit D
Form of Compliance Certificate

Exhibit E
Form of Assignment and Assumption

Exhibit F
Designated Borrower Request and Assumption Agreement

Exhibit G
Designated Borrower Notice





--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of June 23, 2015 among IDEX
CORPORATION, a Delaware corporation (the “Company”), FAST & FLUID MANAGEMENT
B.V. (formerly known as Fluid Management Europe B.V.), an entity organized under
the laws of the Netherlands (“FFM”), IDEX UK LTD., a company registered in
England and Wales (“IDEX UK”), and certain other Subsidiaries of the Company
from time to time party hereto pursuant to Section 2.18 (each, including FFM and
IDEX UK, a “Designated Borrower” and, collectively with the Company, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.
WHEREAS, the Company is a party to that certain Credit Agreement, dated as of
June 27, 2011 (as heretofore amended, amended and restated, supplemented or
otherwise modified, the “Existing Credit Agreement”), with the financial
institutions party thereto as lenders and the Bank of America, N.A., as
administrative agent; and
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, as follows:
The Borrowers have requested that the Lenders provide a revolving credit
facility and the Lenders are willing to do so on the terms and conditions set
forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS and accounting terms

.Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:
“Accounts Receivable” means presently existing and hereafter arising or acquired
accounts receivable, general intangibles, choses in action and other forms of
obligations and receivables relating in any way to Inventory or arising from the
sale of Inventory or the rendering of services or howsoever otherwise arising,
and, with respect to any of the foregoing receivables or obligations, (a) all of
the interest of the Company or any of its Subsidiaries in the goods (including
returned goods) the sale of which gave rise to such receivable or obligation
after the passage of title thereto to any obligor, (b) all other Liens and
property subject thereto from time to time purporting to secure payment of such
receivables or obligations, (c) all guarantees, insurance, letters of credit and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of any such receivables or obligations, (d) all
interests of the Receivables Subsidiary under the documents evidencing a
Permitted Receivables Purchase Facility and any permitted performance guaranty
given in connection therewith, and (e) all records relating to any of the
foregoing and all proceeds and products of any of the foregoing.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person or (b) the acquisition of in excess of fifty percent (50%) of the
capital stock, partnership interests, membership interests or equity of any
Person, or otherwise causing any Person to become a Subsidiary.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.




--------------------------------------------------------------------------------




“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
in effect at such time.
“Agreement” means this Credit Agreement as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.
“Alternative Currency” means each of Euro, Sterling, Yen, Swiss Francs, Canadian
Dollars and each other currency (other than Dollars) that is approved in
accordance with Section 1.05.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $350,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.20. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:




--------------------------------------------------------------------------------




Applicable Rate
Pricing
Level
Debt Ratings
S&P/Moody’s/Fitch
Facility Fee
Eurocurrency
Rate +


Letters of
Credit
Base Rate
+
1
A-/A3/A- or higher
0.090%
0.910%
0.000%
2
BBB+/Baa1/BBB+
0.120%
1.005%
0.005%
3
BBB/Baa2/BBB
0.150%
1.100%
0.100%
4
BBB-/Baa3/BBB-
0.200%
1.300%
0.300%
5
BB+/Ba1/BB+
or lower
0.250%
1.500%
0.500%
 
 
 
 
 



“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and Fitch (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided, that, if the
Debt Ratings fall within different levels: (a) if only two Rating Agencies
provide a rating, (i) if one rating is one level higher than the other rating,
the Applicable Rate will be based on the higher Debt Rating (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 5 being the lowest) and (ii) otherwise, the Applicable Rate will be based
on the rating that is one level lower than the higher rating; (b) otherwise, (i)
if two of the Debt Ratings are at the same level, the Applicable Rate will be
based on such level and (ii) if each of the three ratings fall within different
levels, then the Applicable Rate will be based on the Debt Rating that is in
between the highest and lowest rating; (c) if only one Debt Rating is provided,
the Pricing Level that is one level lower than that of such Debt Rating shall
apply; and (d) if no Debt Ratings exist, Pricing Level 5 shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Ratings
specified in the certificate delivered pursuant to Section 4.01(f)(iv).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in any Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Company to
the Administrative Agent of notice thereof pursuant to Section 6.03(e) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.
“Applicable Designee” means any Affiliate of a Lender designated in writing from
time to time to the Administrative Agent with the consent of the Administrative
Agent (which such consent shall not be unreasonably withheld or delayed) to fund
all or any portion of such Lender’s share of a Committed Borrowing under this
Agreement.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Applicant Borrower” has the meaning specified in Section 2.18.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.




--------------------------------------------------------------------------------




“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC and Wells Fargo Securities, LLC, in their respective
capacities as joint lead arrangers.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, without duplication, on any date, (a) in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Off Balance Sheet Obligation which
is a lease, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease, (c) in respect of any Permitted Receivables Purchase Facility,
the amount of Receivables Facility Attributed Indebtedness and (d) in respect of
any other Off Balance Sheet Obligation, the amount of such Obligations which
would reasonably be expected to be characterized as indebtedness upon the
insolvency or bankruptcy of such Person.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Fee Letter” means the letter agreement, dated as of May 19,
2015, among the Company, Bank of America and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus the difference between the
interest rate margin for Eurocurrency Rate Loans in effect for such day and the
interest rate margin for Base Rate Committed Loans in effect for such day;
provided that if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars and shall only be available to
the Company.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.




--------------------------------------------------------------------------------




“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Canadian Dollar” means the lawful currency of Canada.
“Capital Lease” has the meaning specified in the definition of “Capital Lease
Obligations”.
“Capital Lease Obligations” means the principal component of all monetary
obligations of the Company or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, is classified as a capital
lease (“Capital Lease”).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer benefitting from
such collateral shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the applicable L/C Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or




--------------------------------------------------------------------------------




directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Exchange Act) shall have acquired beneficial
ownership (within the meaning of Rule 13d promulgated by the SEC under the
Exchange Act) of thirty percent (30%) or more of the issued and outstanding
shares of the Company’s capital stock having the right to vote for the election
of directors of the Company under ordinary circumstances; (b) during any period
of twelve consecutive calendar months, individuals who at the beginning of such
period constituted the Company’s board of directors (together with any new
directors whose election by the Company’s board of directors or whose nomination
for election by the Company’s stockholders was approved by a vote of a majority
of the directors then still in office who either were directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office; or (c) the Company shall cease to own
directly or indirectly, all of the issued and outstanding shares (exclusive of
nominal director qualifying shares, to the extent applicable) of each Designated
Borrower’s capital stock having the right to vote for the election of the
applicable Designated Borrower’s board of directors (or equivalent governing
body).
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986, and all rules and regulations
promulgated thereunder.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.




--------------------------------------------------------------------------------




“Consolidated Debt” means, as of any date of determination, for the Company and
its Subsidiaries, the sum, without duplication, of (a) all Indebtedness of the
Company and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, (b) Attributable Indebtedness of the Company and its Subsidiaries in
respect of Capital Leases, Off Balance Sheet Obligations and a Permitted
Receivables Purchase Facility, and (c) all Guaranty Obligations with respect to
debt of the types specified in subsections (a) and (b) above of Persons other
than the Company or any Subsidiary.
“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of total interest expense (including that attributable to Capital
Leases in accordance with GAAP) of the Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Company
and its Subsidiaries, including, without limitation, all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, but excluding, however, any amortization of deferred
financing costs, all as determined on a consolidated basis for the Company and
its consolidated Subsidiaries in accordance with GAAP plus the interest
component of Off Balance Sheet Obligations. Any calculation of pro forma
Consolidated Interest Expense with respect to an Acquisition shall be done on
the basis that (A) any Indebtedness incurred or assumed in connection with such
Acquisition was incurred or assumed at the beginning of the pro forma period,
(B) such Indebtedness was repaid from operating cash flow over the pro forma
period at the intervals and in the amounts reasonably projected to be paid in
respect of such Indebtedness over the twelve-month (12-month) period immediately
following the Acquisition and (C) if such Indebtedness bears a floating interest
rate, such interest shall be paid over the pro forma period at the rate in
effect on the date of such Acquisition.
“Consolidated Net Income” and “Consolidated Net Loss” mean, respectively, with
respect to any period for any Person, the aggregate of the net income (loss) of
such Person for such period, determined in accordance with GAAP on a
consolidated basis; provided that the net income (loss) of any other Person
which is not a Subsidiary shall be included in the Consolidated Net Income of
such Person only to the extent of the amount of cash dividends or distributions
paid to such Person or to a consolidated Subsidiary of such Person. There shall
be excluded from Consolidated Net Income (a) non-cash extraordinary losses as
long as no reserve is required to be established in accordance with GAAP and (b)
the excess (but not the deficit), if any, of (i) any gain which must be treated
as an extraordinary item under GAAP or any gain realized upon the sale or other
disposition of any real property or equipment that is not sold in the ordinary
course of business or of any capital stock of a Subsidiary of such Person over
(ii) any loss which is not excluded pursuant to subsection (a) above.
“Consolidated Net Worth” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, shareholders’ equity as of that
date determined in accordance with GAAP.
“Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries determined in accordance with GAAP.
“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation,




--------------------------------------------------------------------------------




or (iv) otherwise to assure or hold harmless the holder of any such primary
obligation against loss in respect thereof (each, a “Guaranty Obligation”); (b)
with respect to any Surety Instrument issued for the account of that Person or
as to which that Person is otherwise liable for reimbursement of drawings or
payments; (c) to purchase any materials, supplies or other property from, or to
obtain the services of, another Person if the relevant contract or other related
document or obligation requires that payment for such materials, supplies or
other property, or for such services, shall be made regardless of whether
delivery of such materials, supplies or other property is ever made or tendered,
or such services are ever performed or tendered, or (d) in respect of any Swap
Contract. The amount of any Contingent Obligation shall (a) in the case of
Guaranty Obligations, be deemed equal to the stated or determinable amount of
the primary obligation in respect of which such Guaranty Obligation is made or,
if not stated or if indeterminable, the maximum reasonably anticipated liability
in respect thereof provided, that if any Guaranty Obligation (i) is limited to
an amount less than the obligations guaranteed or supported the amount of the
corresponding Contingent Obligation shall be equal to the lesser of the amount
determined pursuant to the initial clause of this sentence and the amount to
which such guaranty is so limited or (ii) is limited to recourse against a
particular asset or assets of such Person the amount of the corresponding
Contingent Obligation shall be equal to the lesser of the amount determined
pursuant to the initial clause of this sentence and the fair market value of
such asset or assets at the date for determination of the amount of the
Contingent Obligation, (b) in the case of other Contingent Obligations other
than in respect of Swap Contracts, be equal to the maximum reasonably
anticipated liability in respect thereof, and (c) in the case of Contingent
Obligations in respect of Swap Contracts, be equal to the Swap Termination
Value.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost of Funds Rate” means, as of any day, the rate of interest determined by
the Administrative Agent to be representative of its or the applicable Lenders’
cost of funds, as applicable, to extend or maintain credit under this Agreement
on such day.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such




--------------------------------------------------------------------------------




Loan plus 2% per annum, and (b) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.20(b), any Lender as to which
any of the following has occurred (as determined by the Administrative Agent):
(a) such Lender has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit or Swing Line Loans, within three Business Days of the date required to
be funded by it hereunder (unless such Lender has notified the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent will be specifically
identified in such writing), (b) such Lender has notified the Company or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit (unless such Lender has notified the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent will be specifically
identified in such writing), (c) such Lender has failed, within three Business
Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) such Lender has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.20(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, each L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $350,000,000. The Designated Borrower Sublimit is part
of, and not in addition to, the Aggregate Commitments.
“Designated Borrower Notice” has the meaning specified in Section 2.18.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.18.
“Designated Jurisdiction” means any country, territory or region to the extent
that such country, territory or region itself is the subject of any Sanction.
“Disposition” has the meaning specified in Section 7.02.




--------------------------------------------------------------------------------




“Dollar” and “$” mean lawful currency of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary of the Company that is not a Foreign
Subsidiary.
“EBITDA” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, determined in accordance with GAAP:
(a) Consolidated Net Income for such period
plus
(b) the sum, in each case to the extent deducted in the calculation of such
Consolidated Net Income but without duplication, of (i) all amounts treated as
expenses for interest plus (ii) provision for income taxes plus (iii) the
interest component with respect to Off Balance Sheet Obligations plus (iv) all
amounts treated as expenses for depreciation or the amortization of intangibles
of any kind plus (v) all other non-cash charges (including impairment of
intangible assets and goodwill and non-cash share-based compensation expenses)
and non-cash losses for such period (excluding any non-cash item to the extent
it represents an accrual of, or reserve for, cash disbursements in any other
period)
minus
(c)     the sum, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication, of (i) any credit for income
tax plus (ii) all amounts treated as interest income plus (iii) any other
non-cash gains or other items which have been added in determining Consolidated
Net Income (other than any such gain or other item that has been deducted in
determining EBITDA for a prior period);
provided that in the event of the occurrence of any Acquisition or Disposition
during such period, EBITDA shall be calculated on a pro forma basis as if such
Acquisition or Disposition occurred on the first day of the relevant period such
that, in the case of an Acquisition, all income and expense associated with the
assets or entity acquired in connection with such Acquisition for the most
recently ended four fiscal quarter period for which such income and expense
amounts are available shall be treated as earned or incurred by the Company over
the applicable period and, in the case of a Disposition, all income and expense
associated with the assets or entity sold or transferred during such period
shall be eliminated over the applicable period.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate or an Approved Fund of
a Lender; and (c) any other Person (other than a natural person) approved by (i)
the Administrative Agent, each L/C Issuer and the Swing Line Lender, and (ii)
unless an Event of Default under Section 8.01(f) or 8.01(g) has occurred and is
continuing, or an Event of Default under Section 8.01(a) has occurred and is
continuing for 20 days or more, the Company (each such approval not to be
unreasonably withheld or delayed, and the Company shall be deemed to have
consented to any assignment to a Person requiring the consent of the Company
unless the Company shall object thereto by written notice to the Administrative
Agent within five Business Days after having received notice thereof); provided
that, notwithstanding the foregoing, (x) any assignment to a Person




--------------------------------------------------------------------------------




that is not a commercial bank shall not become effective without the consent of
the Company if, after giving effect thereto, such Person and its Affiliates
would collectively hold more than 20% of the Total Outstandings, (y) “Eligible
Assignee” shall not include (A) the Company, (B) any of the Company’s Affiliates
or Subsidiaries or (C) a Defaulting Lender, and (z) prior to termination of the
Commitments, an Eligible Assignee shall include only a Lender, an Affiliate of a
Lender or another Person, which, through its Lending Offices, is capable of
lending the applicable Alternative Currencies to the Borrowers without the
imposition of any Taxes or additional Taxes, as the case may be. The Company’s
withholding of consent to an assignment, to the extent its consent is required
above, shall not be deemed unreasonable if the assignee is not a commercial
bank, savings and loan association or savings bank having a combined capital and
surplus of $200,000,000.
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.
“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.
“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) any event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) the determination that any Pension Plan is considered
an at-risk plan or a Multiemployer Plan is considered a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, as applicable; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.
“Euro” and “EUR” and “€” means the single currency of the Participating Member
States.
“Eurocurrency Base Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.
“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
Eurocurrency Rate =
            Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Percentage





--------------------------------------------------------------------------------




Where,
“Eurocurrency Base Rate” means, for such Interest Period:
(a)    with respect to any Credit Extension denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;
(b)    with respect to any Credit Extension denominated in Canadian dollars, the
rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period; or
(c)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) or (b) of the definition of Eurocurrency Base Rate.
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Committed Loans denominated in an Alternative Currency and all
Committed Loans made to a Foreign Obligor must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder, in each case, as amended from time to time.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder,




--------------------------------------------------------------------------------




except as otherwise provided herein, (a) taxes imposed on or measured by its net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which such Lender maintains a
lending office, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Borrower is located,
(c) in the case of a Lender (other than an assignee pursuant to a request by the
Company under Section 11.13), any withholding tax that is imposed on amounts
payable to such Lender at the time such Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(f), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from such Borrower with respect to such withholding
tax pursuant to Section 3.01(a) or (b) and (d) any taxes imposed under FATCA.
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding taxes imposed at any time on payments
made by or on behalf of a Foreign Obligor to any Lender hereunder or under any
other Loan Document, provided that such Lender shall have complied with Section
3.01(f).
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
“Existing Letters of Credit” has the meaning specified in Section 2.04(a)(i).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof (or any amended or successor version thereof that is substantially
comparable and not materially more onerous to comply with) and any agreement
entered into pursuant to Section 1471(b) of the Code and any intergovernmental
agreements (together with any law implementing such agreements).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letters” means each of (a) Bank of America Fee Letter, (b) the letter
agreement, dated as of May 19, 2015, among the Company, JPMorgan Chase Bank,
N.A. and J.P. Morgan Securities LLC and (c) the letter agreement, dated as of
May 19, 2015, between the Company, Wells Fargo Bank, National Association and
Wells Fargo Securities, LLC.
“FFM” has the meaning specified in the introductory paragraph hereto.
“Fitch” means Fitch, Inc. or any successor thereto.
“Foreign Lender” means any Lender that is (a) a Lender in respect of the Company
or any other entity organized under the laws of the US and (b) not a U.S. person
within the meaning of Section 7701(a)(30) of the Code.




--------------------------------------------------------------------------------




“Foreign Obligor” means a Borrower that is incorporated under the laws of a
jurisdiction other than any State of the U.S., the District of Columbia or any
territory, commonwealth or possession of the U.S.
“Foreign Subsidiary” means any Subsidiary of the Company that (a) is
incorporated under the laws of a jurisdiction other than any State of the U.S.,
the District of Columbia or any territory, commonwealth or possession of the
U.S. and (b) maintains the major portion of its assets outside the U.S.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States, and any Governmental Authority succeeding to any of its principal
functions.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to the Letters of Credit issued by
such L/C Issuer, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of (a)
in the case of any computation pursuant to Section 7.15, the date of this
Agreement and (b) in all other cases, the applicable date.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Granting Lender” has the meaning specified in Section 11.06(g).
“Guaranty” means the guaranty made by the Company under Article X in favor of
the Administrative Agent and the Lenders.
“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”
“IDEX UK” has the meaning specified in the introductory paragraph hereto.
“Increase Effective Date” has the meaning specified in Section 2.15(d).
“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms); (c) all
non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection




--------------------------------------------------------------------------------




with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all Capital Lease Obligations and Off Balance Sheet
Obligations including all Receivables Facility Attributed Indebtedness; (g) all
indebtedness referred to in subsections (a) through (f) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; and (h) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in subsections (a) through (g) above. In the event any of the
foregoing Indebtedness is limited to recourse against a particular asset or
assets of such Person, the amount of the corresponding Indebtedness shall be
equal to the lesser of the amount of such Indebtedness and the fair market value
of such asset or assets at the date for determination of the amount of such
Indebtedness. In addition, the amount of any Indebtedness which is also a
Contingent Obligation shall be determined as provided in the definition of
“Contingent Obligation.”
For all purposes of this Agreement, the Indebtedness of any Person shall include
all Indebtedness of any partnership or Joint Venture or limited liability
company in which such Person is a general partner or a joint venturer or a
member, but in any such case, only to the extent any such Indebtedness is
recourse to such Person. The amount of any Capital Lease or Off Balance Sheet
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnification Side Letter” means a letter, in form and substance reasonably
satisfactory to the Administrative Agent, from the Company addressed to the
Administrative Agent indemnifying the Lenders in the manner set forth in Section
3.05 with respect to Eurocurrency Rate Loans in Alternative Currencies to be
made on the Closing Date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnified Person” has the meaning specified in Section 11.04(b).
“Independent Auditor” has the meaning specified in Section 6.01(a).
“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to Debtor Relief Laws or (b) any general assignment for the
benefit of creditors, composition, marshalling of assets for creditors, or
other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors, undertaken under Debtor Relief Laws.
“Intercompany Indebtedness” means Indebtedness of the Company or any of its
Subsidiaries which, in the case of the Company, is owing to any Subsidiary of
the Company and which, in the case of any Subsidiary, is owing to the Company or
any of the Company’s other Subsidiaries.
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
EBITDA for the period of the four prior fiscal quarters ending on or immediately
prior to such date to Consolidated Interest Expense for such period.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after




--------------------------------------------------------------------------------




the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter, as selected by the Company in its Committed
Loan Notice, as the case may be, or such other period of twelve months or less
if requested by the Company and available to all the Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Inventory” means, inclusively, all inventory as defined in the Uniform
Commercial Code in effect in the State of Illinois from time to time and all
goods, merchandise and other personal property wherever located, now owned or
hereafter acquired by the Company or any of its Subsidiaries of every kind or
description which are held for sale or lease or are furnished or to be furnished
under a contract of service or are raw materials, work‑in‑process or materials
used or consumed or to be used or consumed in the Company’s or any of its
Subsidiaries’ business.
“Investments” has the meaning specified in Section 7.04.
“IRS” means the United States Internal Revenue Service, and any Governmental
Authority succeeding to any of its principal functions under the Code.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or in favor of such
L/C Issuer and relating to any such Letter of Credit.
“Joint Venture” means a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by the Company or any of its Subsidiaries with another Person
in order to conduct a common venture or enterprise with such Person.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.




--------------------------------------------------------------------------------




“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means each of Bank of America, Wells Fargo Bank, National
Association and JPMorgan Chase Bank, N.A. each in its respective capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder, but excluding any Lender that resigns or is removed as an L/C
Issuer pursuant to the terms hereof (except to the extent such Person has
continuing rights and/or obligations with respect to Letters of Credit after
such resignation or removal). References to the L/C Issuer herein shall, as the
context may indicate (including with respect to any particular Letter of Credit,
L/C Credit Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C
Issuer, each L/C Issuer, any L/C Issuer, or all L/C Issuers.
“L/C Issuer Sublimit” means with respect to each L/C Issuer individually
(severally, and not jointly), $25,000,000, as such amount may be separately
modified from time to time between such L/C Issuer and the Borrower (with
specific notice of such amount, and any change thereto, with respect to each L/C
Issuer being promptly communicated to the Administrative Agent).
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender; provided that solely for
purposes of funding a Committed Borrowing to a Designated Borrower each
reference to a Lender shall be deemed to include such Lender’s Applicable
Designee. Notwithstanding the designation by any Lender of an Applicable
Designee, the Borrowers and the Administrative Agent shall be permitted to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letter of Credit may be issued in Dollars
or in an Alternative Currency.




--------------------------------------------------------------------------------




“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.04(i).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$75,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.
“Leverage Ratio” means, as of any date of determination, for the Company and its
Subsidiaries, the ratio of (a) Consolidated Debt as of such date to (b) EBITDA
for the period of the four fiscal quarters ending on or immediately prior to
such date.
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc); in each case as long as there is a published
LIBOR rate with respect thereto.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing), but, in any
such case, not including the interest of a lessor under an operating lease which
does not constitute Off Balance Sheet Obligations or the interest of a purchaser
of Accounts Receivable under any Permitted Receivables Purchase Facility.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.19
of this Agreement, and each Fee Letter.
“Loan Parties” means, collectively, the Borrowers and, in its capacity as
guarantor of the Designated Borrower Obligations under Article X hereof, the
Company.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Company and its Subsidiaries to perform under
any material Loan Document; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Company or any Subsidiary
of any material Loan Document.
“Material Subsidiary” means, at any time, any Subsidiary having at such time
total assets, as of the last day of the preceding fiscal quarter, having a net
book value in excess of 10% of Consolidated Total Assets, based upon the
Company’s most recent annual or quarterly financial statements delivered to the
Administrative Agent under Section 6.01.




--------------------------------------------------------------------------------




“Maturity Date” means June 23, 2020, provided that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day,
subject to extension (in the case of each Lender consenting thereto) as provided
in Section 2.16.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.
“Note” means a promissory note made by each Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), or (c) Attributable
Indebtedness and other obligations in respect of a Permitted Receivables
Purchase Facility. The interest component of Off Balance Sheet Obligations shall
mean in the case of a lease, those monetary obligations which would, in
accordance with GAAP, be treated as interest if such lease was a Capital Lease,
and in all other cases shall be the amount which would be characterized as
interest upon the insolvency or bankruptcy of such Person (assuming, for
purposes of any Permitted Receivables Purchase Facility, that such sale does not
constitute a true sale).
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation (or the equivalents
thereof in the case of a Designated Borrower); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement (or the equivalents thereof in the case of a Designated
Borrower); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity (or the equivalents thereof in the case
of a Designated Borrower).
“Other Taxes” means any present or future stamp, court or documentary taxes,
intangible, recording, filing or any other excise or property taxes, charges or
similar levies which arise from any payment made under, or from the execution,
delivery, performance, enforcement or registration of, or from the receipt or




--------------------------------------------------------------------------------




perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Documents.
“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Participating Subsidiary” means any Subsidiary of the Company that is a
participant in any Permitted Receivables Purchase Facility.
“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.
“Permitted Acquisition” means any Acquisition by the Company or a Subsidiary of
the Company if all of the following conditions are met:
(a)    no Default or Event of Default has occurred and is continuing or would
result therefrom; and
(b)    the prior, effective written consent or approval of such Acquisition by
the board of directors or equivalent governing body of the acquiree is obtained.




--------------------------------------------------------------------------------




“Permitted Liens” has the meaning specified in Section 7.01.
“Permitted Receivables Purchase Facility” means any receivables financing
program providing for the sale or contribution of Accounts Receivable by the
Company and its Participating Subsidiaries directly or indirectly to the
Receivables Subsidiary in transactions purporting to be sales (and treated as
sales for GAAP purposes), which Receivables Subsidiary shall finance the
purchase of such Accounts Receivable by the sale, transfer, conveyance, lien or
pledge of such Accounts Receivable to one or more limited purpose financing
companies, special purpose entities and/or other financial institutions, in each
case, on a basis that does not provide, directly or indirectly, for recourse
against the seller of such Accounts Receivable (or against any of such seller’s
Affiliates other than the Receivables Subsidiary) by way of a guaranty or any
other support arrangement, with respect to the amount of such Accounts
Receivable (based on the financial condition or circumstances of the obligor
thereunder), other than such limited recourse as is reasonable given market
standards for transactions of a similar type, taking into account such factors
as historical bad debt loss experience and obligor concentration levels;
provided that any such transaction described in the foregoing clause shall be
consummated pursuant to documentation in form and substance reasonably
satisfactory to Agent, as evidenced by its written approval thereof.
“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Company or any Subsidiary existing or arising under Swap Contracts; provided
that each of the following criteria is satisfied: (a) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments or
assets held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person in conjunction with a securities repurchase
program not otherwise prohibited hereunder, and not for purposes of speculation
or taking a “market view;” and (b) such Swap Contracts do not contain any
provision (“walk-away” provision) exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Company or an ERISA Affiliate sponsors or maintains or to which the
Company or an ERISA Affiliate makes, is making, or is obligated to make
contributions and includes any Pension Plan.
“Platform” has the meaning specified in Section 6.02.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Rating Agency” shall mean Moody’s, S& P’s or Fitch, as applicable.
“Receivables Facility Attributed Indebtedness” at any time shall mean the
aggregate net outstanding amount theretofore paid to the Receivables Subsidiary
in respect of the Accounts Receivable sold or transferred by it in connection
with a Permitted Receivables Purchase Facility (it being the intent of the
parties that the amount of Receivables Facility Attributed Indebtedness at any
time outstanding approximate as closely as possible the principal amount of
Indebtedness which would be outstanding at such time under




--------------------------------------------------------------------------------




such Permitted Receivables Purchase Facility if the same were structured as a
secured lending agreement rather than a purchase agreement).
“Receivables Subsidiary” means IDEX Receivables Corporation and any other
special purpose, bankruptcy remote Wholly-Owned Subsidiary of the Company which
may be formed for the sole and exclusive purpose of engaging in activities in
connection with the purchase, sale and financing of Accounts Receivable in
connection with and pursuant to a Permitted Receivables Purchase Facility.
“Refinancing Indebtedness” means Indebtedness incurred to refinance other
Indebtedness as long as such refinancing does not (i) result in an increase in
the total principal amount thereof by an amount in excess of accrued interest,
call premiums and expenses incurred in connection with such refinancing or (ii)
create Indebtedness with a weighted average life to maturity that is less than
the weighted average life to maturity of the Indebtedness being refinanced or
shorten the final maturity of the Indebtedness being refinanced, provided that
if such Indebtedness being refinanced is Indebtedness of the Company, then such
Refinancing Indebtedness shall be Indebtedness solely of the Company.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
“Responsible Officer” means the chief executive officer, the chief operating
officer, the president, the chief financial officer, the controller or the
treasurer of the Company or the applicable Designated Borrower, as applicable,
or any other officer having substantially the same authority and responsibility,
including any management board member in the case of any Designated Borrower
organized under the laws of the Netherlands and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.




--------------------------------------------------------------------------------




“Restricted Payment” has the meaning specified in Section 7.08.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by any L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, (iv)
in the case of the Existing Letters of Credit, the Closing Date, and (v) such
additional dates as the Administrative Agent or any L/C Issuer shall determine
or the Required Lenders shall require.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanction(s)” means economic or financial sanctions or trade embargoes
administered or enforced by the United States Government (including without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“SPC” has the meaning specified in Section 11.06(g).
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the applicable L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.




--------------------------------------------------------------------------------




“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subordinated Debt” shall mean all unsecured Indebtedness of a Borrower for
money borrowed which is subordinated in form and substance to the Obligations,
and which has terms of payment, covenants and remedies, all satisfactory to the
Required Lenders as evidenced by their written approval thereof.
“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the securities, membership interests or other equity interests
having ordinary voting power for the election of directors or other governing
body are at the time beneficially owned or controlled directly or indirectly by
the Person, or one or more of the Subsidiaries of the Person, or a combination
thereof. Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Company and shall include each
Borrower other than the Company.
“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.
“Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swaption,
currency option or any other, similar transaction (including any option to enter
into any of the foregoing) or any combination of the foregoing, and, unless the
context otherwise clearly requires, any master agreement relating to or
governing any or all of the foregoing.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in subsection (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the Company
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include any Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.05(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Swiss Franc” means the lawful currency of Switzerland.




--------------------------------------------------------------------------------




“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto not attributable to the gross negligence
or willful misconduct of the Lender or Administrative Agent, as applicable.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
“UK” means the United Kingdom.
“UK Borrower” means IDEX UK, or any other entity organized under the laws of the
UK and designated as a Borrower.
“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant UK Borrower, which contains the scheme
reference number and jurisdiction of tax residence provided by the relevant UK
Treaty Lender pursuant to Section 3.01(f)(v), and is filed with HM Revenue &
Customs: (a) within 30 days of the relevant UK Treaty Lender providing its
scheme reference number and jurisdiction of tax residence pursuant to Section
3.01(f)(v); or (b) if a UK Borrower becomes a party hereunder after the date of
this Agreement and the relevant UK Treaty Lender has already provided such
information, within 30 days of the date on which that UK Borrower becomes a
party under this Agreement.
“UK CTA” means the UK Corporation Tax Act 2009.
“UK ITA” means the UK Income Tax Act 2007.
“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance to a UK Borrower and is (i) a
Lender: (1) which is a bank (as defined for the purposes of section 879 of the
UK ITA) making an advance to a UK Borrower under a Loan Document; or (2) in
respect of an advance made under a Loan Document to a UK Borrower by a person
that was a bank (as defined for the purpose of section 879 of the UK ITA) at the
time the advance was made, and which, with respect to (1) and (2) above, is
within the charge to UK corporation tax as regards any payment of interest made
in respect of that advance or (in the case of (1) above) which is a bank (as so
designated) that would be within the charge to UK corporation tax as regards any
payment of interest made in respect of that advance apart from section 18A of
the UK CTA; or (ii) a Lender which is: (1) a company resident in the UK for UK
tax purposes or (2) a company not so resident in the UK which carries on a trade
in the UK through a permanent establishment which brings into account interest
payable in respect of that advance in computing its chargeable profits (within
the meaning given by section 19 of the UK CTA); or (iii) a UK Treaty Lender.
“UK Qualifying Non-Bank Lender” means a Lender in respect of a UK Borrower which
gives a UK Tax Confirmation in the Assignment and Assumption which it executes
on becoming a party to this Agreement.




--------------------------------------------------------------------------------




“UK Tax Confirmation” means a confirmation by a Lender in respect of a UK
Borrower that the person beneficially entitled to interest payable to that
Lender in respect of an advance to a UK Borrower under a Loan Document is
either: (a) a company resident in the UK for UK tax purposes; or (b) a company
not so resident in the UK which carries on a trade in the UK through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing its chargeable profits (within the meaning given by section
19 of the UK CTA).
“UK Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the UK from a payment under a Loan Document.
“UK Treaty Lender” means a Lender in respect of a UK Borrower which: (a) is
treated as a resident of a jurisdiction having a double taxation agreement with
the UK which makes provision for full exemption from tax imposed by the UK on
interest; (b) does not carry on a business in the UK through a permanent
establishment with which that Lender’s participation in respect of a Loan to a
UK Borrower is effectively connected; and (c) fulfils any conditions which must
be fulfilled under that double taxation agreement to obtain full exemption from
UK tax on interest payable to that Lender in respect of an advance under a Loan
Document.
“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 430 of the Code for the applicable plan year.
“United States” and “U.S.” each means the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“Wholly-Owned Subsidiary” means any corporation in which (other than directors’
qualifying shares required by law) 100% of the capital stock of each class
having ordinary voting power, and 100% of the capital stock of every other
class, in each case, at the time as of which any determination is being made, is
owned, beneficially and of record, by the Company, or by one or more of the
other Wholly-Owned Subsidiaries, or both.
“Yen” and “¥” mean the lawful currency of Japan.
.Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory




--------------------------------------------------------------------------------




and regulatory provisions consolidating, amending replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)In this Agreement, where it relates to a Dutch entity, or Dutch security, a
reference to: (i) a necessary action to authorize where applicable, includes
without limitation: (A) any action required to comply with the Works Councils
Act of the Netherlands (Wet op de ondernemingsraden); and (B) obtaining an
unconditional positive advice (advies) from the competent works council(s) if a
positive advice is required pursuant to the Dutch Works Councils Act (Wet op de
ondernemingsraden); (ii) gross negligence means grove schuld; (iii) a security
interest includes any mortgage (hypotheek), pledge (pandrecht), retention of
title arrangement (eigendomsvoorbehoud), privilege (voorrecht), right of
retention (recht van retentie), right to reclaim goods (recht van reclame), and,
in general, any right in rem (beperkt recht), created for the purpose of
granting security (goederenrechtelijk zekerheidsrecht); (iv) willful misconduct
means opzet; (v) a moratorium includes surseance van betaling and a moratorium
is declared or occurs includes surseance verleend; (vi) any step or procedure
taken in connection with insolvency proceedings includes a Dutch entity having
filed a notice under Section 36 of the Dutch Tax Collection Act (Invorderingswet
1990); (vii) a receiver includes a curator; (viii) an administrator includes a
bewindvoerder; (ix) an attachment includes a beslag; and (x) a merger includes a
juridische fusie.
.Accounting Terms.
(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Company’s audited financial
statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.
(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) in the
event of any request to negotiate to amend pursuant to this Section, the Company
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
.Exchange Rates; Currency Equivalents.
(a)The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the




--------------------------------------------------------------------------------




applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Company hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the applicable L/C Issuer, as applicable.
(b)Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.
.Additional Alternative Currencies.
(a)The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
each of the Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable L/C Issuer that will be issuing
Letters of Credit in such currency.
(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify each L/C
Issuer thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or each L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency.
(c)Any failure by a Lender or the applicable L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Committed Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and any L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances to be issued by each such approving L/C Issuer. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.05, the Administrative Agent shall promptly so notify the
Company.
.Change of Currency.
(a)Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any




--------------------------------------------------------------------------------




such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Committed Borrowing in the currency
of such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Committed Borrowing, at the
end of the then current Interest Period.
(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent, with the consent of the Borrowers
(which consent shall not be unreasonably withheld), may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent, with the consent of the
Borrowers (which consent shall not be unreasonably withheld), may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
.Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
.Times of Day. Unless otherwise specified, all references herein to times of day
shall be references to Central time (daylight or standard, as applicable).
.Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.


ARTICLE IITHE CREDITS
.Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrowers in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, (iii) the aggregate
Outstanding Amount of all Committed Loans denominated in Alternative Currencies
plus the aggregate Outstanding Amount of all L/C Obligations denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit, and
(iv) the aggregate Outstanding Amount of all Committed Loans made to the
Designated Borrowers shall not exceed the Designated Borrower Sublimit. Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.06, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
.Borrowings, Conversions and Continuations of Committed Loans.
(a)Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurocurrency Rate Loans shall be made upon
the Company’s irrevocable notice to




--------------------------------------------------------------------------------




the Administrative Agent, which may be given by (A) telephone or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Committed Loan Notice. Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Committed Loans, (ii) four Business Days (or five Business Days in the case
of a Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies
(including any Committed Borrowing in an Alternative Currency to be made on the
Closing Date, it being understood that no Committed Borrowing in an Alternative
Currency shall be available on the Closing Date unless the Company has delivered
the Indemnification Side Letter to the Administrative Agent on or prior to such
date of notice of such Committed Borrowing), and (iii) on the requested date of
any Borrowing of Base Rate Committed Loans; provided, however, that if the
Company wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five Business Days (or six Business
Days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than
11:00 a.m., (i) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the Company (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.04(c)
and 2.05(c), each Borrowing of or conversion to Base Rate Committed Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice shall specify (i) whether the Company is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Committed Loans to be borrowed, and (vii) if applicable, the
applicable Designated Borrower. If the Company fails to specify a currency in a
Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in Dollars. If the Company fails to specify a particular
Borrower in a Committed Loan Notice requesting a Borrowing, then the Committed
Loans so requested shall be made to the Company. If the Company fails to specify
a Type of Committed Loan in a Committed Loan Notice or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Committed




--------------------------------------------------------------------------------




Loan may be converted into or continued as a Committed Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Committed Loan and reborrowed in the other currency.
(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 12:00 noon, in the
case of any Committed Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or other applicable Borrower in like
funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by the
Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrower as
provided above.
(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default (i) without the
consent of the Required Lenders, (A) no Loans denominated in Dollars may be
requested as, converted to or continued as Eurocurrency Rate Loans and (B) no
Loans denominated in an Alternative Currency may be requested as, converted to
or continued as Eurocurrency Rate Loans on the basis of an Interest Period
exceeding one month and (ii) the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(d)The Administrative Agent shall promptly notify the Company and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Committed Loans; provided that at no time shall there be more than
two Interest Periods of one week duration in effect with respect to Committed
Loans.
.[Reserved].
.Letters of Credit.
(a)The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.04, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies
applicable to such L/C Issuer for the account of the Company or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings




--------------------------------------------------------------------------------




under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Company or its Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (v) the Outstanding Amount of
L/C Obligations of the applicable L/C Issuer shall not exceed the L/C Issuer
Sublimit then in effect with respect to such L/C Issuer, (w) the Total
Outstandings shall not exceed the Aggregate Commitments, (x) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, (y) the aggregate Outstanding
Amount of all Committed Loans denominated in Alternative Currencies plus the
aggregate Outstanding Amount of all L/C Obligations denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Each of the letters of
credit outstanding on the date hereof and listed on Schedule 2.04 (the “Existing
Letters of Credit”) shall be deemed to have been issued pursuant hereto, and
from and after the Closing Date shall be subject to and governed by the terms
and conditions hereof.
(ii)No L/C Issuer shall issue any Letter of Credit, if the expiry date of such
requested Letter of Credit would occur after the date that is seven days prior
to the Maturity Date, unless all the Lenders have approved such expiry date.
(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;
(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;
(D)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;
(E)such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;
(F)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
(G)any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/




--------------------------------------------------------------------------------




C Issuer (in its sole discretion) with the Company or such Lender to eliminate
such L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.20(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers or any of them.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
applicable L/C Issuer, by personal delivery or by any other means acceptable to
the applicable L/C Issuer. Such Letter of Credit Application must be received by
the applicable L/C Issuer and the Administrative Agent (A) not later than 11:00
a.m. at least two Business Days prior to the proposed issuance date or date of
amendment, as the case may be, of any Letter of Credit denominated in Dollars,
and (B) not later than 11:00 a.m. at least ten Business Days prior to the
proposed issuance date or date of amendment, as the case may be, of any Letter
of Credit denominated in an Alternative Currency (or in each case such later
date and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to such L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
such L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Company shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.
(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent




--------------------------------------------------------------------------------




has received a copy of such Letter of Credit Application from the Company and,
if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof. Unless the applicable L/C Issuer has received written notice from any
Lender, the Administrative Agent or the Company, at least one Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, such L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Company or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.
(iii)If the Company so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Company shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 2.04(a)(ii), 2.04(a)(iii)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified the applicable L/C
Issuer promptly following receipt of the notice of drawing that the Company will
reimburse the applicable L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable L/C Issuer shall notify the Company of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the applicable L/




--------------------------------------------------------------------------------




C Issuer under a Letter of Credit to be reimbursed in Dollars, or the Applicable
Time on the date of any payment by the applicable L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. In the event that (A) a drawing denominated in an Alternative Currency
is to be reimbursed in Dollars pursuant to the second sentence in this Section
2.04(c)(i) and (B) the Dollar amount paid by the Company, whether on or after
the Honor Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Company agrees, as a separate and independent
obligation, to indemnify the L/C Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing. If the Company fails to so reimburse the applicable L/C Issuer
by such time, such L/C Issuer shall promptly notify the Administrative Agent of
the Honor Date and the amount of the unreimbursed drawing (expressed in Dollars
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
Administrative Agent shall promptly notify each Lender of the amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
any L/C Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(ii)Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 12:00
noon on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.04(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the Company in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.
(iv)Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.
(v)Each Lender’s obligation to make Committed Loans or L/C Advances to reimburse
the applicable L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against




--------------------------------------------------------------------------------




any L/C Issuer, the Company or any other Person for any reason whatsoever; (B)
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Company of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Company to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)If any Lender fails to make available to the Administrative Agent for the
account of any L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii), then, without limiting the other provisions of this
Agreement, the applicable L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid (net of such interest
and fees) shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the applicable L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this subsection (vi) shall be conclusive absent manifest error.
(d)Repayment of Participations.
(i)At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars in the same funds as those received by the
Administrative Agent.
(ii)If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
subsection shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such




--------------------------------------------------------------------------------




Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), such L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)waiver by the applicable L/C Issuer of any requirement that exists for such
L/C Issuer's protection and not the protection of the Company or any waiver by
such L/C Issuer which does not in fact materially prejudice the Company;
(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;
(vi)any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
(vii)any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or in the relevant currency
markets generally; or
(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent,




--------------------------------------------------------------------------------




participant or assignee of any L/C Issuer shall be liable or responsible for any
of the matters described in Section 2.04(e)(i) through (ix); provided, however,
that anything in such clauses to the contrary notwithstanding, the Company may
have a claim against the applicable L/C Issuer, and the applicable L/C Issuer
may be liable to the Company, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by the applicable L/C Issuer’s
willful misconduct or gross negligence or the applicable L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Each L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)[Reserved].
(h)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance (the “UCP”) shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Company for, and no L/C Issuer’s rights and remedies against the Company shall
be impaired by, any action or inaction of any L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice to the
extent such Letter of Credit expressly chooses or incorporates such law or
practice.
(i)Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage a Letter
of Credit fee (the “Letter of Credit Fee”) (i) for each commercial Letter of
Credit equal to 50% times the Applicable Rate times the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit, and (ii) for
each standby Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided that any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable L/C Issuer pursuant to this Section 2.04 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.20(a)(iv), with the balance of
such fee, if any, payable to the applicable L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each




--------------------------------------------------------------------------------




Letter of Credit shall be computed and multiplied by the Applicable Rate or 50%
of such Applicable Rate, as the case may be, separately for each period during
such quarter that such Applicable Rate was in effect.
(j)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to the applicable L/C Issuer for its own account,
in Dollars, a fronting fee (i) with respect to each commercial Letter of Credit,
at the rate specified in the Bank of America Fee Letter (with respect to Letters
of Credit issued by Bank of America) or at the rate separately agreed in writing
from time to time between the Company and any other L/C Issuer, computed on the
Dollar Equivalent of the amount of such Letter of Credit, and payable upon the
issuance thereof, (ii) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between the Company and the applicable L/C Issuer, computed on the Dollar
Equivalent of the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the Bank of America Fee Letter (with respect to
Letters of Credit issued by Bank of America) or at the rate separately agreed
from time to time between the Company and any other L/C Issuer, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears, and due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, the Company shall pay directly to the applicable
L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
(k)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.
(m)Reporting of Letter of Credit Information. At any time any Person is an L/C
Issuer and is not the Administrative Agent or an Affiliate thereof, then (i) on
the last Business Day of each calendar month, (ii) on each date that a Letter of
Credit is amended, terminated or otherwise expires, (iii) on each date that an
L/C Credit Extension occurs with respect to any Letter of Credit, and (iv) upon
the request of the Administrative Agent, each L/C Issuer (or, in the case of
part (ii), (iii) or (iv), the applicable L/C Issuer) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such L/C Issuer) with respect to each Letter of
Credit issued by such L/C Issuer that is outstanding hereunder. No failure on
the part of any L/C Issuer to provide such information pursuant to this Section
2.04(m) shall limit the obligation of the Company or any Lender hereunder with
respect to its reimbursement and participation obligations, respectively,
pursuant to this Section 2.04.
.Swing Line Loans.
(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.05, to make loans (each such loan, a “Swing Line
Loan”) to the Company from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable




--------------------------------------------------------------------------------




Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and (ii)
the aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Company shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this Section
2.05, prepay under Section 2.06, and reborrow under this Section 2.05. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
Notwithstanding the foregoing, the Swing Line Lender shall not be required to
make a Swing Line Loan at any time that any Lender is a Defaulting Lender,
unless the Swing Line Lender has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Swing Line Lender (in its sole
discretion) with the Company or such Lender to eliminate the Swing Line Lender’s
actual or potential Fronting Exposure (after giving effect to Section
2.20(a)(iv)) with respect to the Defaulting Lender arising from either the Swing
Line Loan then proposed to be issued or that Swing Line Loan and all other Swing
Line Loans as to which the Swing Line Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.
(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given (A) by telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 noon on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be in a minimum
amount of $1,000,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 1:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.05(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 2:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company at its
office by crediting the account of the Company on the books of the Swing Line
Lender in Same Day Funds.
(c)Refinancing of Swing Line Loans.
(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Company with a copy of the applicable Committed
Loan




--------------------------------------------------------------------------------




Notice promptly after delivering such notice to the Administrative Agent. Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office for Dollar-denominated payments
not later than 12:00 noon on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.05(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the Company
in such amount. The Administrative Agent shall remit the funds so received to
the Swing Line Lender.
(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.
(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid (net of such interest and fees) shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this subsection (iii) shall be
conclusive absent manifest error.
(iv)Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.05(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.
(d)Repayment of Participations.
(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.
(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable




--------------------------------------------------------------------------------




Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
(f)Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
.Prepayments.
(a)Each Borrower may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid, the applicable
Borrower and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.20, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.
(b)[Reserved].
(c)The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 noon on the date of the prepayment, and (ii) any such
prepayment shall be (A) in a minimum principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof or (B) for the entire amount thereof
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(d)If the Administrative Agent notifies the Company at any time that the Total
Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect; provided, however, that,
subject to the provisions of Section 2.19(a)(ii), the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.06(d) unless after the prepayment in full of the Loans, the Total Outstandings
exceed the Aggregate Commitments then in effect. The Administrative Agent may,
at any time and from time to time after the initial deposit of such Cash
Collateral, request that




--------------------------------------------------------------------------------




additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.
(e)If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies plus the
Outstanding Amount of all L/C Obligations denominated in Alternative Currencies
at such time exceeds an amount equal to 105% of the Alternative Currency
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.
(f)If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans made to the Designated Borrowers at such time
exceeds an amount equal to 105% of the Designated Borrower Sublimit then in
effect, then, within two Business Days after receipt of such notice, one or more
Designated Borrowers shall prepay Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Designated Borrower Sublimit then in effect.
.Termination or Reduction of Commitments. The Company may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. three
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Alternative Currency Sublimit, the Letter of Credit
Sublimit, the Swing Line Sublimit or the Designated Borrower Sublimit exceeds
the amount of the Aggregate Commitments, the applicable Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. The amount of any such Aggregate Commitment
reduction shall not be applied to the Alternative Currency Sublimit, the Letter
of Credit Sublimit or the Designated Borrower Sublimit unless otherwise
specified by the Company. The Company may from time to time, upon not less than
three Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), reduce the Designated Borrower Sublimit by $50,000,000 or any whole
multiple thereof, without any corresponding reduction in the Aggregate
Commitments; provided that such reduction shall only be permitted if, after
giving effect thereto, the outstanding Loans payable by the Designated Borrowers
do not exceed the Designated Borrower Sublimit as so reduced. Any reduction of
the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination. Notwithstanding anything to the contrary
contained in this Agreement, any such notice of the termination of all of the
Aggregate Commitments, may state that it is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Company (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.
.Repayment of Loans.
(a)Each Borrower shall repay to the Lenders on the Maturity Date applicable to
each such Lender the aggregate principal amount of Committed Loans made to such
Borrower and outstanding on such date.
(b)Reserved.
(c)The Company shall repay each Swing Line Loan on the earlier to occur of (i)
the date ten Business Days after such Loan is made and (ii) the Maturity Date.




--------------------------------------------------------------------------------




.Interest.
(a)Subject to the provisions of subsection (b) below, (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to, at the Company’s option, (x) the Base Rate plus the
Applicable Rate or (y) such other rate mutually agreed to by the Company and the
Swing Line Lender at the time of the borrowing of such Swing Line Loan.
(b)(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
(d)For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
.Fees. In addition to certain fees described in Sections 2.04(i) and (j):
(a)Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee in Dollars equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Committed Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in Section
2.20. The facility fee shall accrue at all times during the Availability Period
(and thereafter so long as any Committed Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
(b)Other Fees. The Company shall pay to the Arrangers and the Administrative
Agent, in Dollars, fees in the amounts and at the times specified in the
respective Fee Letters, which fees shall be for the respective accounts of the
Administrative Agent, Arrangers and the Lenders as specified in the respective
Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.




--------------------------------------------------------------------------------




.Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Committed Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent (or, if applicable, the Swing Line Lender or applicable L/C
Issuer) of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
.Evidence of Debt.
(a)The Credit Extensions made by each Lender and each L/C Issuer shall be
evidenced by one or more accounts or records maintained by such Lender or such
L/C Issuer and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
or such L/C Issuer shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders or such L/C Issuer to the Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any L/C Issuer and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans to the Borrowers in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
.Payments Generally; Administrative Agent’s Clawback.
(a)General. All payments to be made by any Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 1:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender




--------------------------------------------------------------------------------




its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 1:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
(i)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article




--------------------------------------------------------------------------------




IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).
(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
.Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Committed Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender and including any payment made to a
Non-Extending Lender on its Maturity Date), (y) the application of Cash
Collateral provided for in Section 2.19, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to a Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
.Increase in Commitments.
(a)Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $350,000,000; provided that any such
request for an increase shall be in a minimum amount of $50,000,000 (or, if
less, the remaining unutilized amount of the aggregate principal amount of
permitted increases). At the option of the Company, increases in the Aggregate
Commitments may be (but shall not be required to be) provided by any existing
Lender or by other persons in accordance with subsection (c) below. At the time
of sending such notice, the Company (in consultation with the Administrative
Agent) shall specify whether such increase is being offered




--------------------------------------------------------------------------------




to existing Lenders and, if so, the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).
(b)Lender Elections to Increase. To the extent applicable, each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.
(c)Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. If the Lenders do not agree to the full amount of a
requested increase, or if the Company elects not to offer such increase to the
existing Lenders, then subject to the approval of the Administrative Agent, the
Swing Line Lender and each L/C Issuer (which approvals shall not be unreasonably
withheld), the Company may invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.
(d)Effective Date and Allocations. If the Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.
(e)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate
dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of the Company (i) certifying and attaching the
resolutions adopted by the Company approving or consenting to such increase, and
(ii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in Section 5.11(a) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and 6.01(b); provided that any
representation and warranty qualified by materiality, Material Adverse Effect or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects, (B) the Company is in pro forma
compliance with the financial covenants contained in Section 7.15 and (C) no
Default or Event of Default exists. The Borrowers shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
(f)Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.14 or 11.01 to the contrary.
.Extension of Maturity Date.
(a)Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than the second
anniversary of the Closing Date and not later than 50 days prior to the Maturity
Date, make a one-time request that each Lender extend such Lender’s Maturity
Date for one year, which such request shall indicate the date by which each
Lender shall respond to such request (which shall not be earlier than 30 days
after the date the Administrative Agent is notified of such request) (such date,
the “Notice Date”) and the date on which such extension shall be effective
(which shall not be earlier than 50 days after the date the Administrative Agent
is notified of such request, unless otherwise agreed by the Administrative Agent
in its sole discretion) (such date, the “Effective Date”).
(b)Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given on or prior to
the Notice Date, advise the Administrative Agent whether or not such Lender
agrees to such extension (and each Lender that determines not to so extend its




--------------------------------------------------------------------------------




Maturity Date (a “Non-Extending Lender”) shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Notice Date) and any Lender that does not so advise the Administrative Agent
on or before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.
(c)Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Lender’s determination under this Section promptly, in any
event not more than three Business Days after the Notice Date.
(d)Additional Commitment Lenders. The Company shall have the right on or before
the Effective Date to replace each Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more Eligible Assignees
(each, an “Additional Commitment Lender”) in accordance with the procedures
provided in Section 11.13, each of which Additional Commitment Lenders shall
have entered into an Assignment and Assumption pursuant to which such Additional
Commitment Lender shall, effective as of the Effective Date, undertake a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date).
(e)Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date and the
additional Commitments of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the Notice Date, then, effective as of the Effective Date, the Maturity Date of
each Extending Lender and of each Additional Commitment Lender shall be extended
to the date falling one year after the Maturity Date (except that, if such date
is not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.
(f)Conditions to Effectiveness of Extensions. Notwithstanding the foregoing, the
extension of the Maturity Date pursuant to this Section shall not be effective
with respect to any Lender unless:
(i)no Default shall have occurred and be continuing on the Effective Date of
such extension and after giving effect thereto;
(ii)the representations and warranties contained in this Agreement are true and
correct in all material respects on and as of the Effective Date of such
extension and after giving effect thereto, as though made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date); provided that any
representation and warranty qualified by materiality, Material Adverse Effect or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects; and
(iii)the Administrative Agent shall have received a certificate from the Company
signed by a Responsible Officer on behalf of the Company certifying the accuracy
of the foregoing clauses (i) and (ii).
(g)Maturity Date for Non-Extending Lenders. On the Maturity Date of each
Non-Extending Lender, the Borrowers shall repay such Non-Extending Lender in
accordance with Section 2.08 and after giving effect thereto shall prepay any
Committed Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep outstanding
Committed Loans ratable with any revised Applicable Percentages of the
respective Lenders effective as of such date.
(h)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 11.01 to the contrary.
.No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each
Borrower acknowledges and agrees that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders, are arm’s-length commercial transactions between the Borrowers and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrowers has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate,




--------------------------------------------------------------------------------




and (C) the Borrowers are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrowers or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent, any Arranger nor any Lender has any obligation to the Borrowers or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent, any Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrowers or their
respective Affiliates. To the fullest extent permitted by law, each Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby, provided that the foregoing shall not be
construed as a release of any obligations that are expressly stated to be duties
hereunder.
.Designated Borrowers.
(a)The Company may at any time, upon not less than 15 Business Days’ notice from
the Company to the Administrative Agent (or such shorter period as may be agreed
by the Administrative Agent in its sole discretion), designate any Subsidiary of
the Company that is a Foreign Subsidiary (an “Applicant Borrower”) as a
Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit F (a “Designated Borrower Request and Assumption Agreement”); provided
that such Applicant Borrower is incorporated (or similarly organized) in a
jurisdiction as to which all Lenders have confirmed to the Administrative Agent
their ability and willingness to make Committed Loans into such jurisdiction;
provided, however, that each Lender hereby confirms its ability and willingness
to make Committed Loans to a Designated Borrower into the following
jurisdictions: (i) the Netherlands, (ii) the Federal Republic of Germany, (iii)
the Republic of Ireland, (iv) England and (v) Canada.
(b)The parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel (including, without
limitation, opinions of appropriate counsel to such Applicant Borrower) and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be requested by the
Administrative Agent or the Required Lenders in their sole discretion
(including, without limitation, all documentation and other information
requested to comply with Section 11.16), and Notes signed by such new Borrowers
to the extent any Lenders so require.
(c)Upon receipt of an executed and completed Designated Borrower Request and
Assumption Agreement, the Administrative Agent shall promptly forward such
Designated Borrower Request and Assumption Agreement to the Lenders. Any Lender
not objecting to an Applicant Borrower within 5 Business Days of its receipt of
such Designated Borrower Request and Assumption Agreement shall be deemed to
have agreed that such Applicant Borrower shall be entitled to receive Loans
hereunder. If the Administrative Agent and the Required Lenders agree that an
Applicant Borrower shall be entitled to receive Loans hereunder, then promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit G (a “Designated
Borrower Notice”) to the Company and the Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Lenders agrees to permit such Designated
Borrower to receive Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no
Committed Loan Notice




--------------------------------------------------------------------------------




may be submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date. In addition, each of the Required
Lenders approving the addition of such Designated Borrower hereunder further
agrees that such approval shall also constitute its consent to the
Administrative Agent (on behalf of such Required Lenders) entering into an
amendment to this Agreement and any other Loan Document with the Borrowers in
connection with the addition of such Designated Borrower to the extent such
amendment (i) is reasonably necessary either to permit, or to reduce or
eliminate any Taxes that might otherwise be payable in connection with, the
making of Loans to such Designated Borrower as a result of the jurisdiction of
formation thereof and (ii) is not materially adverse to the interests of the
Lenders.
(d)The Obligations of each Designated Borrower shall be guaranteed by the
Company pursuant to the Guaranty. The Obligations of all Designated Borrowers
shall be several in nature.
(e)Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.18 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
(f)In connection with each additional Applicant Borrower, the Company may,
subject to the written approval of the Administrative Agent and the Required
Lenders, request an increase in the Designated Borrower Sublimit (which, for the
avoidance of doubt, shall in no event increase the Aggregate Commitments) by an
amount for all such requests not exceeding $100,000,000; provided that (i) no
Default shall exist, (ii) any such request for an increase shall be in a minimum
amount of $50,000,000, and (iii) the Company may make a maximum of two such
requests hereunder.
(g)The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.
.Cash Collateral.
(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or the applicable L/C Issuer, if (i) such L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding or (iii) the Company shall be
required to provide Cash Collateral pursuant to Section 8.02(c), the Company
shall, in each case, immediately (in the case of clause (iii) above) or within
one Business Day (in all other cases) following such request, Cash Collateralize
the then Outstanding Amount of all L/C Obligations. At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Administrative
Agent or any L/C Issuer, the Company shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.20(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).
(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Company, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit




--------------------------------------------------------------------------------




accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.19(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Company or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. The Company shall pay on demand therefor from time to
time all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.19 or Sections
2.04, 2.06, 2.20 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) Cash Collateral furnished by or on behalf of a Borrower shall
not be released during the continuance of a Default or Event of Default (and
following application as provided in this Section 2.19 may be otherwise applied
in accordance with Section 8.03), and (y) the Person providing Cash Collateral
and the applicable L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
.Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to an L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the applicable L/C Issuer or the Company, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure




--------------------------------------------------------------------------------




with respect to such Defaulting Lender and with respect to future Letters of
Credit issued under this Agreement, in accordance with Section 2.19; sixth, to
the payment of any amounts owing to the Lenders, any L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.20(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.10(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Committed Loans funded by it and (2) its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.04, Section 2.19, or Section 2.20(a)(ii),
as applicable (and the Company shall (A) be required to pay to each of the
applicable L/C Issuer and the Swing Line Lender, as applicable, the amount of
such fee allocable to its Fronting Exposure arising from that Defaulting Lender
and (B) not be required to pay the remaining amount of such fee that otherwise
would have been required to have been paid to that Defaulting Lender) and (y)
shall be limited in its right to receive Letter of Credit Fees as provided in
Section 2.04(i).
(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.
(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Company
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.19.




--------------------------------------------------------------------------------




(b)Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.20(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
ARTICLE III

ARTICLE IVTAXES, YIELD PROTECTION AND ILLEGALITY
.Taxes.
(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable Law, provided that if any Borrower shall be
required by applicable law to deduct or withhold any Taxes from such payments,
then (i) if such Taxes are Indemnified Taxes or Other Taxes (but subject to
subsection (b) below), the sum payable shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including withholding and deductions applicable to additional sums payable
under this Section), the Administrative Agent, Lender or L/C Issuer, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deductions been made, (ii) such Borrower shall make such
withholdings or deductions and (iii) such Borrower shall timely pay the full
amount so withheld or deducted by it to the relevant Governmental Authority in
accordance with applicable law.
(b)Payments by UK Borrowers. A payment shall not be increased under subsection
(a)(i) above by reason of a UK Tax Deduction, if on the date on which the
payment falls due:
(i)the payment could have been made to the relevant Lender without a UK Tax
Deduction if the Lender had been a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or double
taxation agreement or any published practice or published concession of any
relevant taxing authority; or
(ii)the relevant Lender is a UK Qualifying Lender solely by virtue of subsection
(ii) of the definition of “UK Qualifying Lender” and: (A) an officer of HM
Revenue & Customs has given (and not revoked) a direction (a “Direction”) under
section 931 of the UK ITA which relates to the payment and that Lender has
received from the UK Borrower making the payment a certified copy of that
Direction; and (B) the payment could have been made to the Lender without any UK
Tax Deduction if that Direction had not been made; or
(iii)the relevant Lender is a UK Qualifying Lender solely by virtue of
subsection (ii) of the definition of “UK Qualifying Lender” and: (A) the
relevant Lender has not given a UK Tax Confirmation to the UK Borrower; and (B)
the payment could have been made to the Lender without any UK Tax Deduction if
the Lender had given a UK Tax Confirmation to the UK Borrower, on the basis that
the UK Tax Confirmation would have enabled the UK Borrower to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the UK ITA; or




--------------------------------------------------------------------------------




(iv)the relevant Lender is a UK Treaty Lender and the UK Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the UK Tax Deduction had that Lender complied with its
obligations under subsections (f)(iv) and (v) (as applicable) below.
(c)Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(d)Tax Indemnification. (i) Each applicable Borrower shall indemnify the
Administrative Agent, each applicable Lender and each applicable L/C Issuer,
within 30 days after written demand (accompanied by appropriate documentation)
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section but only to the extent necessary to preserve
the after-tax yield the Lender would have received if such Indemnified Taxes or
Other Taxes or Taxes imposed thereon had not been imposed) withheld or deducted
on payments to, or paid by, the Administrative Agent, such Lender or such L/C
Issuer, as the case may be, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority (except to the extent such Indemnified Taxes or Other Taxes would have
been compensated for by an increased payment under subsection (a) above, but was
not so compensated solely because one of the exclusions in subsection (b)
applied).
(ii)    Each Lender and each L/C Issuer shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (A) any Taxes
(but, with respect to Indemnified Taxes, only to the extent that the Borrowers
have not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of any Borrower to do so) attributable to
such Lender or such L/C Issuer that are payable or paid by the Administrative
Agent in connection with any Loan Document and (B) any Taxes attributable to the
Lender’s failure to comply with Section 11.06(d), and in each case, any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the nature and amount of such
payment or liability delivered to any Lender or any L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).
(e)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(f)Status of Lenders. (i) Each Foreign Lender shall deliver to the Company and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company (on behalf of such Borrower) or the Administrative Agent), but only if
such Foreign Lender is legally entitled to do so, whichever of the following is
applicable:
(A)duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party,
(B)duly completed copies of Internal Revenue Service Form W-8ECI,
(C)duly completed copies of Internal Revenue Service Form W-8IMY and all
required supporting documentation.




--------------------------------------------------------------------------------




(D)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (i) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (ii) a “10 percent shareholder” of the Company
within the meaning of section 881(c)(3)(B) of the Code, or (iii) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E, as
applicable, or
(E)any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.
(ii)     Each Lender that is not a Foreign Lender shall on or before the date
such Lender becomes a Lender under this Agreement provide to the Company (with a
copy to the Administrative Agent) a duly completed copy of Internal Revenue
Service Form W‑9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Company (on behalf of a Borrower)
or the Administrative Agent as will enable such Borrower or the Administrative
Agent, as the case may be, to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
(iii)     If any Foreign Lender sells, assigns, grants a participation in, or
otherwise ceases to be the beneficial owner of any portion of its Loans, such
Foreign Lender shall deliver to the Administrative Agent a revised duly executed
IRS Form W-8BEN or Form W-8BEN-E, as applicable, or IRS Form W‑8ECI (or
successor or replacement forms) reflecting the portion of the Loans the Foreign
Lender has retained and a duly executed W‑8IMY (or successor or replacement
form), including required attachments, reflecting the portion of its Loans sold.
If such Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction, and such Person may not collect any such
payments from the Company. If any Governmental Authority asserts that the
Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Person, such Person shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section, and costs and expenses (including all reasonable
out-of-pocket fees and disbursements of any law firm or other external counsel,
the allocated costs of internal legal services and all disbursements of internal
counsel) of the Administrative Agent.
(iv)    Without limiting the obligations of the Lenders set forth above
regarding delivery of certain forms and documents to establish each Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative Agent or the Company, as the Administrative Agent or the
Company shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender by any Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in such other jurisdiction. Each
Lender shall promptly (A) notify the Administrative Agent and the Company of any
change in circumstances which would modify or render invalid any such claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably




--------------------------------------------------------------------------------




necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any such jurisdiction that such Borrower make
any deduction or withholding for taxes from amounts payable to such Lender.
Additionally, such Borrower shall promptly deliver to the Administrative Agent
or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date in the case of the Company or the date
such Designated Borrower becomes a Borrower hereunder, and in a timely fashion
thereafter, such documents and forms required by any relevant taxing authorities
under the Laws of any jurisdiction, duly executed and completed by such
Borrower, as are required to be furnished by such Lender or the Administrative
Agent under such Laws in connection with any payment by the Administrative Agent
or any Lender of Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction.
(v)    A UK Treaty Lender that holds a passport under the HM Revenue & Customs
DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm in writing its scheme reference number and its
jurisdiction of tax residence to any UK Borrower and the Administrative Agent,
and, having done so, that Lender shall be under no obligation pursuant to
subsection (iv) above in respect of an advance to any such UK Borrower. If a UK
Treaty Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with this subsection (v) and: (a) a UK Borrower
making a payment to that Lender has not made a UK Borrower DTTP Filing in
respect of that Lender; or (b) a UK Borrower making a payment to that Lender has
made a UK Borrower DTTP Filing but (A) that UK Borrower DTTP Filing has been
rejected by HM Revenue & Customs; or (B) HM Revenue & Customs have not given the
UK Borrower authority to make payments to that Lender without a UK Tax Deduction
within 60 days of the date of the UK Borrower DTTP Filing, and in each case, the
UK Borrower has notified that Lender in writing, that Lender and the UK Borrower
shall co-operate in completing any procedural formalities necessary for that UK
Borrower to obtain authorization to make that payment without a UK Tax
Deduction.
(vi)    If a UK Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with subsection (v) above, no UK
Borrower shall make a UK Borrower DTTP Filing or file any other form relating to
the HM Revenue & Customs DT Treaty Passport scheme in respect of that Lender’s
Loan(s) unless that Lender otherwise agrees.
(vii)    A UK Borrower shall, promptly on making a UK Borrower DTTP Filing,
deliver a copy of that UK Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant UK Treaty Lender.
(viii)    A UK Qualifying Non-Bank Lender which becomes a party to this
Agreement gives a UK Tax Confirmation to any UK Borrower by entering into this
Agreement. A UK Qualifying Non-Bank Lender shall promptly notify any UK Borrower
and the Administrative Agent if there is any change in the position from that
set out in the UK Tax Confirmation.
(ix)    Each Lender in respect of a UK Borrower which becomes a party to this
Agreement after the date of this Agreement shall indicate in the Assignment and
Assumption, and for the benefit of the Administrative Agent and without
liability to any Borrower, which of the following categories it falls in: (A)
not a UK Qualifying Lender; (B) a UK Qualifying Lender (other than a UK Treaty
Lender); or (C) a UK Treaty Lender. If a Lender fails to indicate its status in
accordance with this subsection (ix) then such Lender shall be treated for the
purposes of this Agreement (including by each UK Borrower) as if it is not a UK
Qualifying Lender until such time as it notifies the Administrative Agent which
category applies (and the Administrative Agent, upon receipt of such
notification, shall inform each UK Borrower).




--------------------------------------------------------------------------------




(x)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the applicable Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the applicable Borrower or the Administrative Agent as may be
necessary for the applicable Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
3.01, the term “applicable law” includes FATCA, and solely for purposes of this
clause (x), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(g)Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. Without prejudice to the generality of
the preceding sentence, in the event that (i) a UK Tax Deduction is required to
be made in connection with a payment to a Lender which is a UK Treaty Lender and
(ii) an increased payment is made in connection with such UK Tax Deduction
pursuant to subsection (a) above, then such Lender shall reasonably cooperate
with the relevant UK Borrower in order to obtain a refund of the amount of such
UK Tax Deduction from HM Revenue & Customs (and, in the event that the amount of
such UK Tax Deduction is refunded to such Lender, such Lender shall without
unreasonable delay reimburse such amount to the relevant UK Borrower so that the
Lender is in the same after-Tax position that it would have been if such
increased payment had not been made by the UK Borrower). This subsection shall
not be construed to require the Administrative Agent, any Lender or any L/C
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to any Borrower or any other Person.
(h)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or other discharge of
all other Obligations.
.Illegality. If any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Loans (whether
denominated in Dollars or an Alternative Currency) whose interest is determined
by reference to the Eurocurrency Rate, or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable




--------------------------------------------------------------------------------




interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or convert all such
Eurocurrency Rate Loans (in the case of Loans made to the Company in Dollars) of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate) or to Loans bearing interest at the Cost of Funds Rate plus the
Applicable Rate for Eurocurrency Rate Loans (in the case of any other Loan),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
.Inability to Determine Rates. If the Required Lenders determine that for any
reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan (in each case with respect to
clause (a) above, “Impacted Loans”), (b) adequate and reasonable means do not
exist for determining the Eurocurrency Base Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan (whether in Dollars or
an Alternative Currency) or in connection with an existing or proposed Base Rate
Loan, or (c) the Eurocurrency Base Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request (a) for a Committed
Borrowing of (or conversion to) Base Rate Loans in the amount specified therein,
in the case of Eurocurrency Rate Loans to the Company denominated in Dollars, or
(b) for a Committed Borrowing of (or conversion to) a Loan bearing interest at
the Cost of Funds Rate plus the Applicable Rate for Eurocurrency Rate Loans (or
such other rate as is determined in accordance with the next ensuing paragraph),
in the case of any other Loan.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Company and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent or the Required Lenders revokes the notice
delivered with respect to the Impacted Loans under clause (a) of the first
sentence of this section, (2) the Administrative Agent or the Required Lenders
notify the Administrative Agent and the Company that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.
.Increased Costs.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurocurrency Rate) or any
L/C Issuer;
(ii)subject any Lender or any L/C Issuer to any tax of any kind whatsoever on or
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or
(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit issued by such L/C Issuer or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) on demand to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such




--------------------------------------------------------------------------------




Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Company will pay (or cause the applicable Designated Borrower to pay)
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
L/C Issuer’s holding company for any such reduction suffered.
(c)Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Company shall not be
required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than ninety days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
ninety day period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Company shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional costs from such Lender. If
a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional costs shall be due and payable 15 days from receipt of
such notice.
.Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to pay) such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;
(c)any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;
including any loss of anticipated profits, any foreign exchange losses, and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to




--------------------------------------------------------------------------------




terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract. The Company shall also pay (or
cause the applicable Designated Borrower to pay) any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Loan was in fact so funded.
.Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. Each Lender may make any Credit
Extension to any Borrower through any Lending Office or Applicable Designee,
provided that the exercise of this option shall not affect the obligation of the
Borrowers to repay the Credit Extension in accordance with the terms of this
Agreement. If any Lender requests compensation under Section 3.04, or any
Borrower is required to pay any additional amount to any Lender, any L/C Issuer
or any Governmental Authority for the account of any Lender or any L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Company (or a Designated Borrower through the
Company) such Lender or such L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Company hereby agrees to pay (or cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment requested by the Company
or a Designated Borrower.
(b)Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any Lender gives notice pursuant to Section 3.02, and, in
each case, such Lender has declined or is unable to designate a different
lending office in accordance with the second sentence of Section 3.06(a), the
Company may replace such Lender in accordance with Section 11.13.
.Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and the resignation of the Administrative Agent.
ARTICLE V

ARTICLE VICONDITIONS PRECEDENT TO CREDIT EXTENSIONS
.Conditions of Initial Credit Extensions. The Closing Date shall occur on the
date that the Administrative Agent shall have received all of the following, in
form and substance satisfactory to the Administrative Agent and each Lender, and
in sufficient copies for each Lender:
(a)Loan Documents. This Agreement and any Notes executed by each party thereto
shall have been delivered to Administrative Agent, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company.
(b)Resolutions; Incumbency.
(i)Copies of the resolutions or other actions of each Borrower authorizing the
transactions contemplated hereby (including, to the extent applicable, positive
advice from any works council)




--------------------------------------------------------------------------------




certified as of the Closing Date by the Secretary or an Assistant Secretary of
such Borrower (or if no Secretary or Assistant Secretary exists, a Responsible
Officer of such Borrower); and
(ii)A certificate of the Secretary or Assistant Secretary of each Borrower (or
if no Secretary or Assistant Secretary exists, a Responsible Officer of such
Borrower) certifying the names and true signatures of the officers of such
Borrower authorized to execute, deliver and perform, as applicable, this
Agreement, and all other Loan Documents to be delivered by it hereunder.
(c)Organization Documents; Good Standing. Each of the following documents:
(i)the certificate of incorporation (or equivalent document) and the bylaws (or
equivalent document) of each Borrower as in effect on the Closing Date,
certified by the Secretary or Assistant Secretary of such Borrower (or if no
Secretary or Assistant Secretary exists, a Responsible Officer of such Borrower)
as of the Closing Date; and
(ii)if available and where customary in such jurisdiction, a good standing
certificate (or equivalent document) for each Borrower from the Secretary of
State (or similar, applicable Governmental Authority) of its state of
incorporation, organization or formation and the state of its principal place of
business as of a recent date.
(d)Legal Opinions. An opinion of (i) Latham and Watkins, special counsel to the
Borrowers and (ii) appropriate local counsel for each of the Designated
Borrowers, in each case, addressed to the Administrative Agent and the Lenders,
in form and substance reasonably satisfactory to the Administrative Agent.
(e)Payment of Fees. Evidence of payment by the Company of all accrued and unpaid
fees, to the extent then due and payable on the Closing Date.
(f)Certificate. A certificate signed by a Responsible Officer of the Company on
behalf of each of the Borrowers, dated as of the Closing Date, stating:
(i)that the representations and warranties contained in Article V are true and
correct in all material respects on and as of such date, as though made on and
as of such date; provided that any representation and warranty qualified by
materiality, Material Adverse Effect or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects;
(ii)that no Default or Event of Default exists or would result from the initial
Borrowing;
(iii)that there has occurred since December 31, 2014, no event or circumstance
that has resulted or could reasonably be expected to result in a Material
Adverse Effect; and
(iv)the current Debt Ratings.
(g)Existing Credit Agreement. Evidence that any revolving loans or other
monetary obligations under the Existing Credit Agreement as in effect
immediately prior to the effectiveness of this Agreement have been paid in full
or refinanced on the Closing Date with Loans hereunder.
(h)Other Documents. Such other approvals, opinions, documents or materials as
the Administrative Agent or any Lender may reasonably request.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
.Conditions to All Credit Extensions. The obligation of each Lender to honor any
Request for Credit Extension (other than a Committed Loan Notice requesting only
a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:
(a)The representations and warranties of the Borrowers contained in Article V
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such




--------------------------------------------------------------------------------




representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.11(a) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and 6.01(b); provided
that any representation and warranty qualified by materiality, Material Adverse
Effect or similar language shall be true and correct (after giving effect to any
qualification therein) in all respects.
(b)No Default or Event of Default shall exist or shall result from such Credit
Extension.
(c)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.18 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.
(e)In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE VII



ARTICLE VIIIREPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and each
Lender that:
.Corporate Existence and Power. The Company and each of its Subsidiaries:
(a)is duly organized or formed, validly existing and, as applicable, in good
standing under the laws of the jurisdiction of its incorporation or
organization;
(b)has all the requisite power and authority and all the requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party;
(c)is duly qualified and is licensed and, as applicable, in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification or license;
and
(d)is in compliance with all Requirements of Law;
except, in each case referred to in subsection (c) or (d), to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
.Corporate Authorization; No Contravention. The execution, delivery and
performance by each Borrower of this Agreement and each other Loan Document to
which such Borrower is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not:
(a)contravene the terms of any of such Borrower’s Organization Documents;
(b)conflict with or result in any breach or contravention of, or the creation of
any Lien under, any document evidencing any material Contractual Obligation to
which such Borrower is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Borrower or its property is subject; or
(c)violate any Requirement of Law applicable to such Borrower.




--------------------------------------------------------------------------------




.Governmental Authorization. No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Company or any of its Subsidiaries of this
Agreement or any other Loan Document other than those which have already been
obtained or made.
.Binding Effect. This Agreement and each other Loan Document to which the
Company or any of its Subsidiaries is a party constitute the legal, valid and
binding obligations of the Company and its Subsidiaries to the extent it is a
party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
.Litigation. Except as specifically disclosed in Schedule 5.05, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company or its
Subsidiaries or any of their respective properties which:
(a)purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby or thereby; or
(b)may reasonably be expected to have a Material Adverse Effect. No injunction,
writ, temporary restraining order or any order of any nature has been issued by
any court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.
.No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Borrower. As of the Closing Date, neither
any Borrower nor any Subsidiary of the Company is in default under or with
respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, could reasonably be expected to have a Material
Adverse Effect.
.ERISA Compliance. Except as specifically disclosed in Schedule 5.07:
(a)Each Plan sponsored or maintained by the Company or an ERISA Affiliate is in
compliance in all respects with the applicable provisions of ERISA, the Code and
other federal or state law except where the failure to so comply, together with
all other such failures to comply, could not reasonably be expected to result in
liability to the Company in an aggregate amount in excess of $25,000,000. Each
Plan sponsored or maintained by the Company or an ERISA Affiliate which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Company,
nothing has occurred which would cause the loss of such qualification. The
Company and each ERISA Affiliate have made all required contributions to any
Plan subject to Section 412 of the Code sponsored, maintained or required to be
contributed to by the Company or an ERISA Affiliate, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan sponsored or
maintained by the Company or an ERISA Affiliate, except where the failure to
make such required contribution, together with all such other failures to make
required contributions, could not reasonably be expected to result in liability
of the Company in an aggregate amount in excess of $25,000,000.
(b)There are no pending or, to the best knowledge of Company, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan sponsored or maintained by the Company or an ERISA Affiliate which has
resulted or could reasonably be expected to result in a liability of the Company
in an aggregate amount in excess of $25,000,000. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan, other than a Multiemployer Plan or, to the knowledge of the Company
and each ERISA Affiliate, with respect to any Multiemployer Plan, which has
resulted or could reasonably be expected to result in a Material Adverse Effect.
(c)(i) No ERISA Event or Events have occurred which could reasonably be expected
to result in liability of the Company in an aggregate amount in excess of
$25,000,000; (ii) the aggregate amount of




--------------------------------------------------------------------------------




Unfunded Pension Liability among all Pension Plans does not exceed $25,000,000;
(iii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, liability under Title IV of ERISA with respect to all Pension
Plans (other than premiums due and not delinquent under Section 4007 of ERISA)
in an aggregate amount in excess of $25,000,000; (iv) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to all Plans in an aggregate amount in excess of $25,000,000; and
(v) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA and which could
reasonably be expected to result in liability of the Company in an amount in
excess of $25,000,000.
.Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be used
solely for the purposes set forth in and permitted by Section 6.12. Neither any
Borrower nor any Subsidiary of the Company is generally engaged in the business
of purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.
.Title to Properties. The Company and each Subsidiary have good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. As of the Closing Date, the
property of the Company and its Subsidiaries is subject to no Liens, other than
Permitted Liens.
.Taxes. The Company and its Subsidiaries have filed all Federal and other
material tax returns and reports required to be filed, and have paid all Federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against the Company or any
Subsidiary that would, if made, have a Material Adverse Effect.
.Financial Condition.
(a)The (i) audited consolidated financial statements of the Company and its
Subsidiaries dated December 31, 2014, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal year
ended on that date, and (ii) unaudited consolidated financial statements of the
Company and its Subsidiaries dated March 31, 2015, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date:
(i)were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, subject to
ordinary, good faith year end audit adjustments and the absence of footnotes;
(ii)fairly present the financial condition of the Company and its Subsidiaries
as of the date thereof and results of operations for the period covered thereby;
and
(iii)except as specifically disclosed in Schedule 5.11, show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
consolidated Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Contingent Obligations.
(b)Since December 31, 2014, there has been no Material Adverse Effect.
.Environmental Matters. Except as specifically disclosed in Schedule 5.12, no
Borrower is in violation of any Environmental Laws and there are no pending
Environmental Claims against any Borrower or the Borrowers collectively that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
.Regulated Entities. None of the Company, any Person controlling the Company,
any Borrower, or any Subsidiary, is an “Investment Company” within the meaning
of the Investment Company Act of 1940.
.Subsidiaries. As of the date of this Agreement, the Company has no Subsidiaries
other than those specifically disclosed in part (a) of Schedule 5.14 hereto and
has no equity investments in any other corporation or entity other than those
specifically disclosed in part (b) of Schedule 5.14. Unless otherwise




--------------------------------------------------------------------------------




indicated on Schedule 5.14, as of the date of this Agreement, all of the issued
and outstanding shares of capital stock of each of the Subsidiaries listed on
Schedule 5.14 are owned directly or indirectly through Wholly-Owned Subsidiaries
by the Company and all of such shares have been duly and validly authorized and
issued and are fully paid and non-assessable and no party has a right to acquire
any such capital stock and there are no outstanding subscription options,
warrants, commitments, convertible securities, preemptive rights or other rights
exercisable or exchangeable for or convertible into such capital stock.
.Insurance. Except as specifically disclosed in Schedule 5.15, the properties of
the Company and its Subsidiaries are insured as required by Section 6.06.
.Swap Obligations. Neither the Company nor any of its Subsidiaries has incurred
any outstanding obligations under any Swap Contracts, other than Permitted Swap
Obligations.
.OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the knowledge
of the Company and its Subsidiaries, any director, officer, employee, agent or
affiliate thereof, is an individual or entity that is, or is owned or controlled
by any individual or entity that is, (i) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by the United Nations
Security Council or the European Union or (ii) located, organized or resident in
a Designated Jurisdiction.
.Anti-Corruption Laws. The Company and its Subsidiaries have instituted and
maintained policies and procedures designed to promote and achieve compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions applicable to the Company and its Subsidiaries, and the
Company, its Subsidiaries and their respective officers and employees, and, to
the knowledge of the Company, its directors and agents, are in compliance with
such laws in all material respects.
.Full Disclosure. None of the representations or warranties made by the Company
or any Subsidiary in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, statement or certificate furnished by or on behalf of the
Company or any Subsidiary in connection with the Loan Documents (including the
offering and disclosure materials delivered by or on behalf of the Company to
the Lenders prior to the Closing Date) taken as a whole, contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered. All projections and pro forma financial information contained in
any materials furnished by or on behalf of the Company or any of its
Subsidiaries to any Lender are based on good faith estimates and assumptions by
the management of the Company or the applicable Subsidiary, it being recognized
by the Lenders, however, that projections as to future events are not to be
viewed as fact and that actual results during the period or periods covered by
any such projections may differ from the projected results and that the
differences may be material.
.Representations as to Foreign Obligors. Each of the Company and each Foreign
Obligor represents and warrants to the Administrative Agent and the Lenders
that:
(a)Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.




--------------------------------------------------------------------------------




(b)The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.
(c)There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing on or by virtue of the execution or delivery of the Applicable Foreign
Obligor Documents.
(d)The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable);
provided that the foregoing representations and warranties contained in this
Section 5.20 shall be made and deemed to be made only (x) on the Closing Date
with respect to all Foreign Obligors and (y) on the date of any Credit Extension
to, or for the account of, a Foreign Obligor to the extent made or deemed to be
made under Section 4.02, with respect to only the Foreign Obligor to whom, or
for the account of whom, such Credit Extension is made.
ARTICLE IX



ARTICLE XAFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid, unless the Required Lenders waive compliance in
writing:
.Financial Statements. The Company shall deliver to the Administrative Agent,
and upon receipt thereof the Administrative Agent shall furnish to each Lender:
(a)as soon as available, but not later than 90 days after the end of each fiscal
year, commencing with the fiscal year ending December 31, 2015, a copy of the
audited consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, and
accompanied by the opinion of Deloitte & Touche LLP or another nationally
recognized independent public accounting firm (“Independent Auditor”) which
opinion shall state that such consolidated financial statements present fairly
the financial position for the periods indicated in conformity with GAAP applied
on a consistent basis. Such opinion shall not be qualified or limited, in either
case, because of a restricted or limited examination by the Independent Auditor
of any material portion of the Company’s or any Subsidiary’s records and shall
be delivered to the Administrative Agent pursuant to a reliance letter between
the Administrative Agent and Lenders and such Independent Auditor in form and
substance satisfactory to the Administrative Agent;
(b)as soon as available, but not later than 45 days after the end of each of the
first three fiscal quarters of each fiscal year, commencing with the fiscal
quarter ending June 30, 2015, a copy of the unaudited consolidated balance sheet
of the Company and its Subsidiaries as of the end of such quarter and the
related consolidated statements of income for such quarter and the year to date
period then ended, shareholders’




--------------------------------------------------------------------------------




equity and cash flows for the period commencing on the first day of the fiscal
year and ending on the last day of such quarter, and certified by a Responsible
Officer as fairly presenting, in accordance with GAAP (subject to ordinary, good
faith year-end audit adjustments), the financial position and the results of
operations of the Company and the Subsidiaries;
(c)promptly when available and in any event within 45 days after the close of
each fiscal year commencing with the fiscal year ending December 31, 2015, a
business and financial plan, including projections of consolidated cash flows
and statements of income, for the Company and its Subsidiaries for the then
current fiscal year, setting forth such consolidated projections on a
quarter-by-quarter basis and including a projected year-end consolidated balance
sheet; and
(d)promptly upon receipt thereof, copies of all statements as to the material
weaknesses of accounting controls submitted to the Company by independent public
accountants in connection with each annual or interim audit made by such
accountants of the financial statements of the Company or any of its
Subsidiaries.
To the extent included therein, the information required to be delivered
pursuant to this Section 6.01 may be delivered by delivery of the financial
statements and reports required to be delivered pursuant to Section 6.02(c), but
the foregoing shall not be in derogation of the obligation of the Company to
furnish the information and materials described in this Section 6.01 at the
times specified therein.
.Certificates; Other Information. The Company shall furnish to the
Administrative Agent, and upon receipt thereof the Administrative Agent shall
furnish to each Lender:
(a)concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of the Independent Auditor stating that in making
the examination necessary therefor no knowledge was obtained of any Default or
Event of Default under Section 7.15, except as specified in such certificate;
(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate executed by a Responsible
Officer;
(c)promptly, copies (which may be in electronic format) of all financial
statements and reports that the Company sends to its shareholders, and copies of
all financial statements and regular, periodical or special reports (including
Forms 10-K, 10-Q and 8-K but not including Forms 3, 4 or 5) that the Company or
any Subsidiary may make to, or file with, the SEC; and
(d)promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary as the Administrative Agent,
at the request of any Lender, may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Company shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information




--------------------------------------------------------------------------------




provided by or on behalf of such Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar,
or a substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to any of the
Borrowers or their respective Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and each Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”
.Notices. The Company shall promptly notify the Administrative Agent and each
Lender:
(a)of the occurrence of any Default or Event of Default, upon a Responsible
Officer becoming aware thereof;
(b)of any matter that has resulted or may (in the reasonable judgment of the
Company), reasonably be expected to result in a Material Adverse Effect,
including (i) breach or non‑performance of, or any default under, a Contractual
Obligation of the Company or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Company or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws;
(c)of the occurrence of any of the following events affecting the Company or any
ERISA Affiliate (but in no event more than 30 days after such event), and
deliver to the Administrative Agent and each Lender a copy of any notice with
respect to such event that is filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Company or any ERISA Affiliate with
respect to such event:
(i)an ERISA Event or Events which could reasonably be expected to result in
liability of any Borrower in an aggregate amount in excess of $25,000,000; or
(ii)the Unfunded Pension Liability among all Pension Plans is reasonably
expected to exceed $25,000,000.
(d)of any material change in accounting policies or financial reporting
practices by the Company or any of its consolidated Subsidiaries; and
(e)of any announcement by Moody’s, S&P or Fitch of any change in a Debt Rating.
Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer setting forth details of the occurrence referred to therein,
and stating what action the Company or any affected Subsidiary proposes to take
with respect thereto and at what time (although the failure to take any such
action shall not constitute a Default or Event of Default under this Agreement).
Each notice under Section 6.03(a) shall describe each Default or Event of
Default which has occurred or which is expected to occur.
.Preservation of Corporate Existence, Etc. Each Borrower shall, and shall cause
each Material Subsidiary to:
(a)preserve and maintain in full force and effect its corporate existence and
good standing under the laws of its state or jurisdiction of incorporation,
except as otherwise permitted by this Agreement;




--------------------------------------------------------------------------------




(b)preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business except in connection with
transactions permitted by Section 7.03 and sales of assets permitted by Section
7.02 and except for any of the foregoing the expiration or termination of which
could not reasonably be expected to have a Material Adverse Effect;
(c)use reasonable efforts, in the ordinary course of business, to preserve its
business organization; and
(d)preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non‑preservation of which could reasonably be expected to
have a Material Adverse Effect.
.Maintenance of Property. Each Borrower shall maintain, and shall cause each
Material Subsidiary to maintain, and preserve all its property which is used in
its business in good working order and condition, ordinary wear and tear
excepted except where the failure to so maintain or preserve could not
reasonably be expected to have a Material Adverse Effect and except as permitted
by Section 7.02.
.Insurance. The Company shall maintain, and shall cause each Subsidiary to
maintain, with financially sound and reputable independent insurers, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, provided that the Company and its
Subsidiaries may self-insure against such risks and in such amounts as is
usually self-insured by companies engaged in similar businesses and owning
similar properties in the same general areas in which the Company or such
Subsidiary operates.
.Payment of Tax Obligations. The Company shall, and shall cause each Subsidiary
to, pay and discharge as the same shall become due and payable, all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Company or such Subsidiary.
.Compliance with Laws. The Company shall comply, and shall cause each Subsidiary
to comply, in all material respects with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business (including
the Federal Fair Labor Standards Act), except where the failure to so comply
could not reasonably be expected to have a Material Adverse Effect.
.Compliance with ERISA. Each Borrower shall, and shall cause each of its ERISA
Affiliates to: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code except, in the case of (a), (b) and (c) above
where such failure to maintain or contribute could not reasonably be expected to
result in liability of any Borrower in excess of $25,000,000 in the aggregate.
.Inspection of Property and Books and Records. The Company shall maintain and
shall cause each Subsidiary to maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company and such Subsidiary. The Company shall
permit, and shall cause each Subsidiary to permit, representatives and
independent contractors of the Administrative Agent or representatives of any
Lender to visit and inspect any of their respective properties, to examine their
respective corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective directors, officers, and, in the presence of the
Company if the Company shall so request, the Independent Auditor, all such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Company.




--------------------------------------------------------------------------------




.Environmental Laws. The Company shall, and shall cause each Subsidiary to,
conduct its operations and keep and maintain its property in compliance with all
Environmental Laws, except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect.
.Use of Proceeds. Each Borrower shall use the proceeds of the Loans (i) to
refinance existing debt of the Company and its Subsidiaries and (ii) for working
capital and other general corporate purposes (including Acquisitions) not in
contravention of any Requirement of Law (including Regulations T, U and X of the
FRB) or of any Loan Document.
ARTICLE XI

ARTICLE XIINEGATIVE AND FINANCIAL COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid, unless the Required Lenders waive compliance in
writing:
.Limitation on Liens. The Company shall not, and shall not suffer or permit any
Subsidiary to, directly or indirectly, make, create, incur, assume or suffer to
exist any Lien upon or with respect to any part of its property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):
(a)any Lien existing on property of the Company or any Subsidiary on the Closing
Date and set forth in Schedule 7.01 securing Indebtedness outstanding on such
date;
(b)any Lien created under any Loan Document;
(c)Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non‑payment thereof is permitted by Section 6.07, provided that no notice of
lien has been filed or recorded under the Code;
(d)carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s
or other similar Liens arising in the ordinary course of business which are not
delinquent for more than 90 days or remain payable without penalty or which are
being contested in good faith and by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property subject
thereto;
(e)Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;
(f)Liens on the property of the Company or its Subsidiary securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) contingent obligations on surety and
appeal bonds, and (iii) other non-delinquent obligations of a like nature; in
each case, incurred in the ordinary course of business and treating as
non-delinquent any delinquency which is being contested in good faith and by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
(g)Liens consisting of judgment or judicial attachment liens with respect to
judgments which do not constitute an Event of Default and in the aggregate do
not exceed $25,000,000;
(h)easements, rights‑of‑way, restrictions and other similar encumbrances which,
in the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the businesses of the Company and its Subsidiaries;
(i)Liens on assets of Persons which become Subsidiaries after the date of this
Agreement, provided, however, that such Liens existed at the time the respective
Persons became Subsidiaries and were not created in anticipation thereof and
such liens do not extend to any other property of any Borrower (except proceeds
of such property, and in the case of Liens on real estate or equipment, items
which become fixtures on such real estate or are accessions to such equipment
pursuant to the terms of the original agreement governing such Lien);
(j)purchase money security interests on any property acquired or held by the
Company or its Subsidiaries in the ordinary course of business, securing
Indebtedness incurred or assumed for the purpose




--------------------------------------------------------------------------------




of financing all or any part of the cost of acquiring such property; provided
that (i) any such Lien attaches to such property concurrently with or within 90
days after the acquisition thereof, (ii) such Lien attaches solely to the
property so acquired in such transaction and the proceeds thereof, (iii) the
principal amount of the debt secured thereby does not exceed 100% of the cost of
such property, and (iv) the principal amount of the Indebtedness secured by any
and all such purchase money security interests, together with Indebtedness
permitted under Section 7.05(d) and Attributable Indebtedness in respect of Sale
and Leaseback Transactions outstanding and permitted by Section 7.13(a), shall
not at any time exceed $50,000,000;
(k)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Company or any Subsidiary to
provide collateral to the depository institution;
(l)Liens consisting of pledges of cash collateral or government securities, to
secure on a mark-to-market basis Permitted Swap Obligations (including customary
netting arrangements therein) only, provided that (i) the counterparty to any
Swap Contract relating to such Permitted Swap Obligations is under a similar
requirement to deliver similar collateral from time to time to the Company or
the Subsidiary party thereto on a mark-to-market basis; and (ii) the aggregate
value of such collateral so pledged by the Company and the Subsidiaries together
in favor of any counterparty does not at any time exceed $15,000,000;
(m)Liens securing reimbursement obligations for letters of credit which encumber
only goods and rights related thereto, or documents of title covering goods,
which are purchased in transactions for which such letters of credit are issued;
(n)any extension, renewal or substitution of or for any of the foregoing Liens;
provided that (i) the Indebtedness or other obligation or liability secured by
the applicable Lien shall not exceed the Indebtedness or other obligation or
liability existing immediately prior to such extension, renewal or substitution
and (ii) the Lien securing such Indebtedness or other obligation or liability
shall be limited to the property which, immediately prior to such extension,
renewal or substitution, secured such Indebtedness or other obligation or
liability; and
(o)other Liens securing obligations which, together with the amount of
Attributable Indebtedness in respect of Sale and Leaseback Transactions
outstanding and permitted by Section 7.13(b), do not exceed $50,000,000 in the
aggregate at any one time outstanding.
.Disposition of Assets. The Company shall not, and shall not suffer or permit
any Subsidiary to, directly or indirectly, sell, assign, lease, convey, transfer
or otherwise dispose of (collectively, a “Disposition”) (whether in one or a
series of transactions) any property (including accounts and notes receivable,
with or without recourse) or enter into any agreement to do any of the
foregoing, except:
(a)Dispositions of inventory, or used, worn‑out, obsolete or surplus equipment
or intellectual property, all in the ordinary course of business;
(b)Dispositions of equipment and other fixed assets to the extent that such
equipment or other fixed assets is exchanged for credit against the purchase
price of similar replacement equipment or other fixed assets, or the proceeds of
such sale are reasonably promptly applied to the purchase price of such
replacement equipment or other fixed assets;
(c)Dispositions of Accounts Receivable pursuant to a Permitted Receivables
Purchase Facility;
(d)Disposition of assets received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
(e)Dispositions of assets between and among the Company and its Wholly-Owned
Subsidiaries that are Domestic Subsidiaries, and Dispositions of assets between
and among Wholly-Owned Subsidiaries of the Company that are Foreign
Subsidiaries; provided that no Designated Borrower may make a Disposition of
assets to a Foreign Subsidiary unless such Foreign Subsidiary (i) is organized
in the jurisdiction of




--------------------------------------------------------------------------------




organization of such Designated Borrower or (ii) is either a Wholly-Owned
Subsidiary of such Designated Borrower or such Designated Borrower is a
Wholly-Owned Subsidiary of such Foreign Subsidiary;
(f)sales of Accounts Receivable by Foreign Subsidiaries which do not provide
directly or indirectly for recourse for credit losses against the seller of such
Accounts Receivable or against any of such seller’s Affiliates and which are
done on customary market terms or on other terms satisfactory to the
Administrative Agent; and
(g)Dispositions not otherwise permitted hereunder which are made for fair market
value; provided, that (i) at the time of any disposition, no Event of Default
shall exist or shall result from such disposition, (ii) the aggregate sales
price from such disposition shall be paid in cash (provided, that the Company
may accept promissory notes in an aggregate principal amount outstanding at any
time not to exceed $15,000,000), and (iii) the aggregate value of all assets so
sold by the Company and its Subsidiaries pursuant to this subsection (g),
together, shall not exceed in any fiscal year, 10% of Consolidated Total Assets
as of the end of the most recent fiscal year (but excluding, for purposes of
calculation of such 10% amount, the assets of any operating business sold as a
whole in compliance with the proviso at the end of this subsection), provided
further that the sale by the Company or any Subsidiary of one or more operating
business in one year which, in the aggregate, accounts for more than 10% of
EBITDA of the Company as of the most recently ended fiscal year shall require
the consent of the Required Lenders and the Company, on a pro forma basis
calculated as of the last day of the most recently completed fiscal quarter,
shall be in compliance with the Leverage Ratio as of the date of such
Disposition.
.Consolidations and Mergers. The Company shall not, and shall not suffer or
permit any Subsidiary to, merge or consolidate with or into any Person, except:
(a)any Subsidiary may merge (i) with the Company, provided that the Company
shall be the continuing or surviving corporation, (ii) with any one or more
Subsidiaries (other than a Subsidiary that is a Borrower), provided that if any
transaction shall be between a Subsidiary and a Wholly‑Owned Subsidiary, the
Wholly‑Owned Subsidiary shall be the continuing or surviving corporation, or
(iii) with a Subsidiary that is a Borrower, provided that a Borrower shall be
the continuing or surviving corporation; and
(b)any Subsidiary (other than a Subsidiary that is a Borrower) may sell all or
substantially all of its assets (upon voluntary liquidation or otherwise), to
the Company or another Wholly‑Owned Subsidiary or as otherwise permitted by
Section 7.02; provided that no Designated Borrower may engage in any such
transaction other than to the Company or another Designated Borrower.
Any Disposition of assets which would be permitted by Section 7.02 or any
Investment permitted by Section 7.04 may also be done via merger or
consolidation and such merger or consolidation (which results solely in a
Disposition otherwise permitted by Section 7.02 or Investment otherwise
permitted by Section 7.04, as the case may be) shall be permitted pursuant to
this Section 7.03.
.Loans and Investments. The Company shall not purchase or acquire, or suffer or
permit any Subsidiary to purchase or acquire, or make any commitment therefor,
any capital stock, equity interest, or any obligations or other securities of,
or any interest in, any Person, or make or commit to make (unless contingent
upon a waiver or amendment of the terms hereof) any Acquisitions, or make or
commit to make any advance, loan, extension of credit or capital contribution to
or any other investment in, any Person including any Affiliate of the Company
(together, “Investments”), except for:
(a)Investments held by the Company or Subsidiary in the form of cash or cash
equivalents;
(b)extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business;
(c)extensions of credit by the Company or its Subsidiaries to their employees in
the ordinary course of business for travel, relocation and related expenses;




--------------------------------------------------------------------------------




(d)existing Investments in Subsidiaries and the other Investments identified on
Schedule 7.04 (in each case, as such Investments may be adjusted due to
appreciation, repayment of principal, payment of interest, return of capital and
similar circumstances);
(e)additional Investments in any Subsidiary (other than an Investment
constituting an Acquisition which shall be governed by subsection (f) below);
(f)Investments constituting a Permitted Acquisition;
(g)Investments constituting Permitted Swap Obligations or payments or advances
under Swap Contracts relating to Permitted Swap Obligations;
(h)Investments held by any Subsidiary of the Company in any of its customers or
suppliers which are received as distributions in bankruptcy proceedings or as
negotiated settlements for obligations incurred to it by such customer for the
purchase of goods manufactured or services provided by it;
(i)Investments by way of stock or similar ownership interests of 50% or less in
any Person in an aggregate amount not to exceed $75,000,000 at any one time
outstanding;
(j)Investments by way of promissory notes received in connection with a
Disposition permitted by Section 7.02(g);
(k)Investments in a Receivables Subsidiary prior to the occurrence and
continuation of an Event of Default which in the judgment of the Company are
reasonably necessary in connection with any Permitted Receivables Purchase
Facility; and
(l)additional investments of a nature not contemplated by the foregoing
subsections (a) through (k) not to exceed $75,000,000 in the aggregate at any
time outstanding, provided, however, that this clause shall not be construed to
permit additional investments in ownership interests of 50% or less in any
Person which would not be permitted by subsection (i) above.
.Limitation on Indebtedness. The Company shall not, and shall not suffer or
permit any Subsidiary to, create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:
(a)Indebtedness incurred pursuant to this Agreement;
(b)Indebtedness consisting of Contingent Obligations;
(c)Indebtedness existing on the Closing Date and set forth in Schedule 7.05, and
any Refinancing Indebtedness with respect thereto;
(d)Indebtedness secured by Liens permitted by Section 7.01(j) in an aggregate
amount outstanding at any time not to exceed $50,000,000;
(e)Intercompany Indebtedness to the extent permitted by Section 7.04; provided,
however, that in the event of any subsequent issuance or transfer of any capital
stock which results in the holder of such Indebtedness ceasing to be a
Subsidiary of the Company or any subsequent transfer of such Indebtedness (other
than to the Company or any of its Subsidiaries) such Indebtedness shall be
required to be permitted under another clause of this Section 7.05; provided,
further, however, that in the case of Intercompany Indebtedness consisting of a
loan or advance to the Company, each such loan or advance shall be subordinated
to the indefeasible payment in full of all of the Company’s obligations pursuant
to this Agreement and the other Loan Documents;
(f)Subordinated Debt of the Company;
(g)Indebtedness of any Subsidiary and unsecured guarantees thereof by the
Company, provided that the aggregate amount of such Indebtedness under this
subsection (g) does not exceed at any time outstanding, 15% of Consolidated
Total Assets;
(h)Unsecured Indebtedness of the Company, as long as the Company would remain in
compliance with Section 7.15 after giving pro forma effect to the incurrence of
such Indebtedness; and
(i)Receivables Facility Attributed Indebtedness.
.Transactions with Affiliates. The Company will not, and will not permit any of
its Subsidiaries to, enter into, or cause, suffer or permit to exist:




--------------------------------------------------------------------------------




(a)any arrangement or contract with any of its other Affiliates of a nature
customarily entered into by Persons which are Affiliates of each other for tax
or financial reporting purposes (including, without limitation, management or
similar contracts or arrangements relating to the allocation of revenues, taxes
and expenses or otherwise) unless such arrangement or contract is fair and
equitable to the Company or such Subsidiary; or
(b)any other transaction, arrangement or contract with any of its other
Affiliates which would not be entered into by a prudent Person in the position
of the Company or such Subsidiary with, or which is on terms which are less
favorable than are obtainable from, any Person which is not one of its
Affiliates;
provided, however, that nothing in this Section shall be construed to restrict
the Company from paying reasonable and customary regular fees to directors of
the Company who are not employees of the Company.
.[Reserved].
.Restricted Payments. The Company shall not, and shall not suffer or permit any
Subsidiary to, (i) declare or make any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account of any
shares of any class of its capital stock, or purchase, redeem or otherwise
acquire for value any shares of its capital stock or any warrants, rights or
options to acquire such shares, now or hereafter outstanding, (ii) prepay or
repay any principal of or make any payment of interest on, or redeem, or set
aside any funds for the payment, prepayment or redemption of, or purchase or
otherwise acquire any interest in, any Subordinated Debt or (iii) make any
deposit for any of the foregoing purposes (each of (i), (ii) or (iii), a
“Restricted Payment”) if a Default or Event of Default exists or would exist
after giving effect thereto.
.ERISA. The Company shall not, and shall not suffer or permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction , violate the fiduciary
responsibility rules or violate any other ERISA rules with respect to any Plan
which has resulted or could reasonably be expected to result in liability of the
Company in an aggregate amount in excess of $25,000,000; or (b) engage in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA and which
could reasonably be expected to result in liability of the Company in excess of
$25,000,000.
.Change in Business. The Company shall not, and shall not suffer or permit any
Subsidiary to, engage in any material line of business substantially different
from those lines of business carried on by the Company and its Subsidiaries on
the date hereof.
.Accounting Changes. The Company shall not, and shall not suffer or permit any
Subsidiary to, make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change the fiscal year of the Company.
.Modifications, etc. of Subordinated Debt and Related Documents. No Borrower
will consent to any amendment of any subordination or sinking fund provisions or
terms of required repayment or redemption contained in or applicable to any
Subordinated Debt or any guaranty thereof (except any extension in time of any
such sinking fund provision or term of required prepayment or redemption).
.Sale-Leasebacks. The Company shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, lease any property as lessee in
connection with a Sale and Leaseback Transaction entered into after the Closing
Date, except for (a) Sale and Leaseback Transactions entered into within 90 days
after acquiring the applicable property where the Attributable Indebtedness with
respect to such Sale and Leaseback Transaction and all other outstanding Sale
and Leaseback Transactions permitted pursuant to this subsection (a) does not,
together with Indebtedness permitted under Section 7.05(d), exceed $50,000,000,
and (b) other Sale and Leaseback Transactions where the Attributable
Indebtedness, together with Indebtedness secured by Liens permitted by Section
7.01(o), does not exceed $50,000,000.
.No Negative Pledges; Subsidiary Payments. The Company will not, and will not
permit any of its Subsidiaries to enter into or suffer to exist any agreement
(a) prohibiting the creation or assumption of any security interest upon its
properties or assets, whether now owned or hereafter acquired or (b) which would
restrict the ability of any Subsidiary to pay or make dividends or
distributions, in cash or kind, or to




--------------------------------------------------------------------------------




make loans, advances or other payments of whatsoever nature, or to make
transfers or dispositions of all or part of its assets, in each case, to the
Company; provided, however, that the foregoing shall not apply to:
(i)this Agreement and any instrument or other Loan Document;
(ii)any Agreement governing Indebtedness permitted to be incurred under Section
7.05 (other than Section 7.05(e)) and any Refinancing Indebtedness in respect
thereof;
(iii)any agreement in effect at the time any Subsidiary becomes a Subsidiary of
the Company, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Company;
(iv)agreements governing Contingent Obligations consisting of Permitted Swap
Obligations;
(v)customary restrictions and conditions contained in agreements relating to any
Disposition pending such Disposition so long as such restrictions and conditions
apply only to the asset that is to be sold and such Disposition is not
prohibited by Section 7.02;
(vi)customary provisions in (x) contracts and agreements to which the Company or
any of its Subsidiaries is a party restricting the assignment thereof or (y) any
other agreement in favor of the holder of any Lien permitted under Section 7.01
so long as such prohibition or limitation apply only to the assets subject to
such Lien and proceeds thereof; and
(vii)customary restrictions intended to prevent or limit distributions imposed
under the articles, bylaws, operating agreements, partnership agreements or
similar governing documents for (A) any Foreign Subsidiary, (B) any other
Subsidiary to the extent (x) such restrictions set forth in such governing
documents are required by Law or (y) such distribution requires the consent of
any holder of any equity interest of such Subsidiary, or (C) any joint venture
between or among the Company or any of its Subsidiaries and any other Person.
.Financial Covenants. The Company shall not:
(a)Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end of
any fiscal quarter of the Company to be less than 3.00.
(b)Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal quarter
of the Company to be greater than 3.50.
.Sanctions. The Company will not, and will not permit any of its Subsidiaries
to, directly or indirectly, use the proceeds of any Credit Extension for the
purpose of funding, financing or facilitating any activities or business with
any individual or entity, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions, or in any other manner that will
result in a violation of Sanctions applicable to any party hereto.
.Anti-Corruption Laws. The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.
ARTICLE XIII

ARTICLE XIVEVENTS OF DEFAULT
.Event of Default. Any of the following shall constitute an “Event of Default”:
(a)Non‑Payment. Any Borrower fails to pay, (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan or any L/C Obligation, or (ii) within five (5) days after the same becomes
due, any other interest, fee or any other amount payable hereunder or under any
other Loan Document; or
(b)Representation or Warranty. Any representation or warranty by any Borrower
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by the Company, any
Subsidiary, or any Responsible Officer, furnished at any time under this
Agreement, or in or under any other Loan Document, is incorrect in any material
respect on or as of the date made or deemed made; or




--------------------------------------------------------------------------------




(c)Specific Defaults. The Company or any other applicable Borrower fails to
perform or observe any term, covenant or agreement (i) contained in Section
7.01, 7.04 or 7.05 and such failure continues unremedied for ten Business Days
or (ii) contained in any of Section 6.03(a) or 6.12 or in any other provision of
Article VII; or
(d)Other Defaults. The Company or any Subsidiary party thereto fails to perform
or observe any other term or covenant contained in this Agreement or any other
Loan Document, and such default shall continue unremedied for a period of 20
days after the date upon which written notice thereof is given to the Company by
the Administrative Agent or any Lender; or
(e)Cross‑Default.
(i)The Company or any Subsidiary (A) fails to make any payment in respect of any
Indebtedness or Contingent Obligation (other than Indebtedness hereunder and
Indebtedness in respect of Swap Contracts), having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$25,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document on
the date of such failure; or (B) fails to perform or observe any other condition
or covenant, or any other event shall occur or condition exist, under any
agreement or instrument relating to any such Indebtedness or Contingent
Obligation, and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure
if the effect of such failure, event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity, or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded; or
(ii)There occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) or similar event resulting from (A) any event of default
under such Swap Contract as to which the Company or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) as to which the Company or any Subsidiary is an Affected Party
(as so defined), and, in either event, the Swap Termination Value owed by the
Company or such Subsidiary as a result thereof is greater than $25,000,000 in
the aggregate; or
(f)Insolvency; Voluntary Proceedings. Any Borrower or any Material Subsidiary
(i) ceases or fails to be solvent, or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise; (ii)
voluntarily ceases to conduct its business in the ordinary course; (iii)
commences any Insolvency Proceeding with respect to itself; or (iv) takes any
action to effectuate or authorize any of the foregoing; or
(g)Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Borrower or any Material Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of any Borrower’s or any Material Subsidiary’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) any Borrower or any Material Subsidiary admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) any Borrower or any Material Subsidiary acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business; or
(h)ERISA. (i) An ERISA Event or Events shall occur with respect to one or more
Pension Plans or Multiemployer Plans which has resulted in liability of any
Borrower under Title IV of ERISA to such plans or the PBGC in an aggregate
amount in excess of $25,000,000; or (ii) the Company or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment




--------------------------------------------------------------------------------




payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $25,000,000; or
(i)Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against any
Borrower or any Subsidiary of the Company involving in the aggregate a liability
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) as to any single or related series of
transactions, incidents or conditions, of $25,000,000 or more, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
10 days after the entry thereof; or
(j)Change of Control. There occurs any Change of Control; or
(k)Invalidity of Subordination Provisions. The subordination provisions of any
agreement or instrument governing any Subordinated Debt is for any reason
revoked or invalidated, or otherwise cease to be in full force and effect, any
Person contests in any manner the validity or enforceability thereof or denies
that it has any further liability or obligation thereunder, or the Indebtedness
hereunder is for any reason subordinated or does not have the priority
contemplated by this Agreement or such subordination provisions; or
(l)Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in any material respect which impairs the
Administrative Agent’s rights and remedies hereunder or releases any Borrower
from any of its material obligations hereunder; or any Borrower or any other
Person contests in any manner the validity or enforceability of any Loan
Document; or any Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document.
.Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
(c)require that the Company Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and
(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States (or the equivalent in any applicable jurisdiction, including a
Borrower being declared bankrupt in any such jurisdiction), the obligation of
each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender or any L/C Issuer.
.Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02),




--------------------------------------------------------------------------------




any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.19 and 2.20, be applied by the Administrative Agent in
the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuers (including fees, charges and disbursements of
counsel to the respective Lenders and the L/C Issuers (including fees and time
charges for attorneys who may be employees of any Lender or L/C Issuer) and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations composed of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.19; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.04(c) and 2.19, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE XV



ARTICLE XVITHE AGENT
.Appointment and Authority. Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Borrower shall
have rights as a third party beneficiary of any of such provisions except as
specifically provided in this Article. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
.Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise




--------------------------------------------------------------------------------




expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
.Exculpatory Provisions. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Borrower, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
.Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any




--------------------------------------------------------------------------------




condition hereunder to the making of a Loan, or the issuance, amendment, renewal
or extension of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for one or more of the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
.Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
.Resignation of Administrative Agent.
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, in consultation with the
Company, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) Administrative Agent (other than as
provided in Section 3.01(h) and other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative




--------------------------------------------------------------------------------




Agent as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section) . The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.
(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. If Bank of America or any other L/C Issuer resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto, including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.04(c). If Bank of America resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.05(c). Upon the appointment by the Company of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender that agrees to serve in such capacity),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
.Non-Reliance on Administrative Agent and Other Lenders. Each Lender and each
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
.No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the Bookrunners, Arrangers, Syndication Agents, or Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.
ARTICLE XVII

ARTICLE XVIIICONTINUING GUARANTY
.Guaranty. The Company hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment in full when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of the Designated
Borrowers to the Administrative Agent and the Lenders, and whether arising
hereunder or under any other Loan Document, including all renewals,




--------------------------------------------------------------------------------




extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Administrative Agent and the
Lenders in connection with the collection or enforcement thereof (the
“Designated Borrower Obligations”). The Administrative Agent’s books and records
showing the amount of the Designated Borrower Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon the Company, and
conclusive for the purpose of establishing the amount of the Designated Borrower
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Designated Borrower Obligations or any
instrument or agreement evidencing any Designated Borrower Obligations, or by
the existence, validity, enforceability, perfection, non-perfection or extent of
any collateral therefor, or by any fact or circumstance relating to the
Designated Borrower Obligations which might otherwise constitute a defense to
the obligations of the Company under this Guaranty, and the Company hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.
.Rights of Lenders. The Company consents and agrees that the Administrative
Agent and the Lenders may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Designated Borrower Obligations
or any part thereof; and (b) release or substitute one or more of any endorsers
or other guarantors of any of the Designated Borrower Obligations. Without
limiting the generality of the foregoing, the Company consents to the taking of,
or failure to take, any action which might in any manner or to any extent vary
the risks of the Company under this Guaranty or which, but for this provision,
might operate as a discharge of the Company.
.Certain Waivers. The Company waives (a) any defense arising by reason of any
disability or other defense of any Designated Borrower or any other guarantor,
or the cessation from any cause whatsoever (including any act or omission of the
Administrative Agent or any Lender) of the liability of any Designated Borrower;
(b) any defense based on any claim that the Company’s obligations exceed or are
more burdensome than those of the Designated Borrowers; (c) the benefit of any
statute of limitations affecting any Designated Borrower’s liability hereunder;
(d) any right to proceed against any Designated Borrower, proceed against or
exhaust any security for the Designated Borrower Obligations, or pursue any
other remedy in the power of the Administrative Agent or any Lender whatsoever;
(e) any benefit of and any right to participate in any security now or hereafter
held by the Administrative Agent or any Lender; and (f) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties. The Company expressly waives all setoffs, deductions and
counterclaims and all presentments, demands for payment or performance, notices
of acceleration, notice of intent to accelerate, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Designated Borrower Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Designated
Borrower Obligations.
.Obligations Independent. The obligations of the Company hereunder are those of
primary obligor, and not merely as surety, and are independent of the Designated
Borrower Obligations and the obligations of any other guarantor, and a separate
action may be brought against the Company to enforce this Guaranty whether or
not any Designated Borrower or any other person or entity is joined as a party.
.Subrogation. The Company shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Designated Borrower
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Aggregate Commitments are terminated. If any
amounts are paid to the Company in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Administrative Agent
and the Lenders and shall forthwith be paid to the Administrative Agent for the
benefit of itself and the Lenders to reduce the amount of the Designated
Borrower Obligations, whether matured or unmatured.




--------------------------------------------------------------------------------




.Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Designated Borrower Obligations now or hereafter existing and
shall remain in full force and effect until all Designated Borrower Obligations
and any other amounts payable under this Guaranty are indefeasibly paid in full
in cash and the Commitments with respect to the Designated Borrower Obligations
are terminated. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of any Designated Borrower or the Company is made, or the Administrative
Agent or any of the Lenders exercises its right of setoff, in respect of the
Designated Borrower Obligations and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or any of the Lenders in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent or the Lenders are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Company under this paragraph
shall survive termination of this Guaranty.


.Subordination. The Company hereby subordinates the payment of all obligations
and indebtedness of any Designated Borrower owing to the Company, whether now
existing or hereafter arising, including but not limited to any obligation of
any Designated Borrower to the Company as subrogee of the Administrative Agent
and the Lenders or resulting from the Company’s performance under this Guaranty,
to the indefeasible payment in full in cash of all Designated Borrower
Obligations; provided that, unless and until an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing, the Company shall be
entitled to, and shall not be prohibited by this Section 10.07 from, collecting
and receiving any payment or other distribution on account of any such
obligations and indebtedness owing to the Company. If the Administrative Agent
so requests, any such obligation or indebtedness of any Designated Borrower to
the Company shall be enforced and performance received by the Company as trustee
for the Administrative Agent and the Lenders and the proceeds thereof shall be
paid over to the Administrative Agent for the benefit of itself and the Lenders
on account of the Designated Borrower Obligations, but without reducing or
affecting in any manner the liability of the Company under this Guaranty.
.Stay of Acceleration. If acceleration of the time for payment of any of the
Designated Borrower Obligations is stayed, in connection with any case commenced
by or against the Company or any Designated Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the Company
immediately upon demand by the Administrative Agent.
.Condition of Designated Borrower. The Company acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from each
Designated Borrower and any other guarantor such information concerning the
financial condition, business and operations of such Designated Borrower and any
such other guarantor as the Company requires, and that neither the
Administrative Agent or any Lender has any duty, and the Company is not relying
on the Administrative Agent or any Lender at any time, to disclose to the
Company any information relating to the business, operations or financial
condition of such Designated Borrower or any other guarantor (the Company hereby
waiving any duty on the part of the Administrative Agent and the Lenders to
disclose such information and any defense relating to the failure to provide the
same).
ARTICLE XIX

ARTICLE XXMISCELLANEOUS
.Amendments, Etc. No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company and acknowledged by the Administrative Agent,




--------------------------------------------------------------------------------




and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to subsection (v) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;
(e)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;
(g)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or
(h)release all or substantially all of the value of the Guaranty of the Company,
without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 11.06(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent
hereunder(and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).




--------------------------------------------------------------------------------




.Notices; Effectiveness; Electronic Communication.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to a Borrower, the Administrative Agent, an L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and
(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, each L/C Issuer or the Company (on behalf of itself and the
Borrowers) may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received by any Lender
upon the deemed receipt by the intended recipient at its e-mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM




--------------------------------------------------------------------------------




FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, any L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Company’s, any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence, willful misconduct or bad faith of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)Change of Address, Etc. Each of the Company, the Administrative Agent, any
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, each L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.
(e)Reliance by Administrative Agent, L/C Issuers and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices, Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
.No Waiver; Cumulative Remedies. No failure by any Lender, any L/C Issuer or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such




--------------------------------------------------------------------------------




enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an L/C Issuer or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.14), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
.Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Borrowers shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by each L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)Indemnification by the Company. Whether or not the transactions contemplated
hereby are consummated, each Borrower, severally and not jointly, shall
indemnify, defend and hold harmless the Administrative Agent (and any sub-agent
thereof), each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each, an “Indemnified Person”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including all reasonable
out-of-pocket fees and disbursements of any law firm or other external counsel,
the allocated costs of internal legal services and all disbursements of internal
counsel) of any kind or nature whatsoever, including, without limitation, any
civil penalty or fine assessed by OFAC, which may at any time (including at any
time following repayment of the Loans and the termination, resignation or
replacement of the Administrative Agent or replacement of any Lender) be imposed
on, incurred by or asserted against any such Person in any way relating to or
arising out of this Agreement or any Loan Document, or the transactions
contemplated hereby, or any action taken or omitted by any such Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement or the Loans
or the use of the proceeds thereof, or related to any Alternative Currency
transactions entered into in connection herewith, whether or not any Indemnified
Person is a party thereto (all the foregoing, collectively, the




--------------------------------------------------------------------------------




“Indemnified Liabilities”) ; provided, that the Borrowers shall have no
obligation hereunder to any Indemnified Person with respect to Indemnified
Liabilities to the extent resulting from the gross negligence or willful
misconduct of such Indemnified Person; provided, further, that this Section
11.04(b) shall not apply to Taxes, except any Taxes that represent losses or
damages arising from any non-Tax claim. The agreements in this Section shall
survive the termination of the Commitments and payment of all other Obligations.
(c)Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or any L/C Issuer or the Swing Line Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or such L/C Issuer or the Swing
Line Lender in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.13(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnified Person, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. Subject to Section 11.07, no Indemnified Person referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it to
such unintended recipients through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent such damages result from the gross negligence or willful misconduct of
such Indemnified Person.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, of
any L/C Issuer, of the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
.Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect in the applicable currency
of such recovery or payment. The obligations of the Lenders and




--------------------------------------------------------------------------------




the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
.Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that
(i)except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
of a Lender, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof;
(ii)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this
subsection (ii) shall not apply to rights in respect of Swing Line Loans;
(iii)any assignment of a Commitment must be approved by the Administrative Agent
(such approval not to be unreasonably withheld) unless the Person that is the
proposed assignee is itself a Lender, an Affiliate of a Lender or an Approved
Fund of a Lender (whether or not the proposed assignee would otherwise qualify
as an Eligible Assignee, but so long as such Person is not Defaulting Lender);
(iv)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment), and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and




--------------------------------------------------------------------------------




(v)    any assignment of a Commitment must be approved by each L/C Issuer and
the Swing Line Lender.


Notwithstanding the foregoing, in connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. In addition, the amount
transferred to any Eligible Assignee in relation to a Commitment and Committed
Loans made to any Borrower shall be at least EUR 100,000 (or its equivalent in
another currency) or any other amount which becomes applicable at any time
(including as per Wijzigingsbesluit financiële markten 2012) or, if it is less,
the Eligible Assignee shall confirm in writing to the relevant Borrower that it,
the Eligible Assignee: (i) until an interpretation of the term “public” as
referred to in Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms (the “CRR”) and amending Regulation (EU) No 648/2012 is
published by the relevant Governmental Authority, is an entity that qualifies as
a professional market party as defined in Section 1:1 Dutch Financial Services
Act, which for the avoidance of doubt includes, as of the Closing Date, a bank,
(manager of) an investment institution, (manager of) a pension fund, an
investment firm, a market maker, an insurance company and an entity that meets
at least two of the following three criteria: (x) a balance sheet total of at
least EUR20,000,000, (y) a net turnover of at least EUR40,000,000 or (z) equity
of at least EUR2,000,000, and (ii) following the publication of the
interpretation of the term “public” as referred to in the CRR by the relevant
Governmental Authority, is an entity that does not qualify as forming part of
the “public” as referred to in the CRR and the rules promulgated thereunder.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at the Company’s
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.




--------------------------------------------------------------------------------




(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of (and stated interest on) the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by each of the Borrowers and any Lender or L/C
Issuer at any reasonable time and from time to time upon reasonable prior
notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural person, a
Defaulting Lender, or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant's interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.




--------------------------------------------------------------------------------




(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(f) as though it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.13(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable (it
being understood that the Granting Lender shall remain liable for such amounts),
and (iii) the Granting Lender shall for all purposes, including the approval of
any amendment, waiver or other modification of any provision of any Loan
Document, remain the lender of record hereunder. The making of a Committed Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Committed Loan were made by such Granting Lender.
In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Company and the Administrative Agent and without paying any
processing fee therefor, assign all or any portion of its right to receive
payment with respect to any Committed Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or guarantee or credit or liquidity enhancement to such
SPC.
(h)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Company, resign as Swing Line Lender. In the event of any such resignation as an
L/C Issuer or the Swing Line Lender, the Company shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America as an L/C Issuer or the Swing
Line Lender, as the case may be. If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder




--------------------------------------------------------------------------------




with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.04(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.05(c). Upon the appointment of a successor L/C Issuer (including
another L/C Issuer that agrees to serve as successor to Bank of America in such
capacity) and/or Swing Line Lender, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
.Treatment of Certain Information; Confidentiality. Each of the Administrative
Agent, the Lenders and the L/C Issuers agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15 or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to any of the Borrowers and their
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the written (which will include
electronic mail) consent of the Company or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, any
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Company. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, all such information shall be deemed
confidential unless such information is clearly identified at the time of
delivery as not being confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.




--------------------------------------------------------------------------------




Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
.Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender, each L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of any
Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
.Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to applicable Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
.Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an




--------------------------------------------------------------------------------




executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.
.Survival of Representations and Warranties. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.
.Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 11.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
.Replacement of Lenders. If any Lender requests compensation under Section 3.04,
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
if any Lender is a Defaulting Lender or has been a Defaulting Lender more than
twice in the last 6 months, if any Lender exercises its rights under
Section 3.02, if any Lender is a non-consenting Lender pursuant to which the
last paragraph of Section 11.01 applies, or if any other circumstance exists
hereunder that gives the Company the right to replace a Lender as a party
hereto, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 11.06(b);
(b)such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);
(c)in the case of any such assignment resulting from a Lender exercising its
rights under Section 3.02, a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter;
(d)such assignment does not conflict with applicable Laws; and
(e)in the case of an assignment resulting from the application of the last
paragraph, the applicable Eligible Assignee shall have consented to the
applicable amendment, waiver or consent.




--------------------------------------------------------------------------------




A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
.GOVERNING LAW; JURISDICTION; ETC.
(a)THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER BORROWER OR ITS OR THEIR
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
.Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT




--------------------------------------------------------------------------------




OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
.USA PATRIOT Act Notice. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
.Judgment Currency. If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).
.Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.




--------------------------------------------------------------------------------




.Entire Agreement. This Agreement and the other Loan Documents represent the
final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.
IDEX Corporation
Credit Agreement (2015)
Signature Page
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
IDEX CORPORATION, as the Company and a Borrower
By:    /s/ FRANK J. NOTARO
Name:    Frank J. Notaro    
Title:    Senior Vice President -- General Counsel and Secretary
FAST & FLUID MANAGEMENT B.V., as a Borrower
By:    /s/ FRANK J. NOTARO    
Name:    Frank J. Notaro
Title:    Director
IDEX UK LTD., as a Borrower
By:    /s/ FRANK J. NOTARO
Name:    Frank J. Notaro
Title:    Director
BANK OF AMERICA, N.A., as
Administrative Agent


By:    /s/ JOAN MOK
Name:    Joan Mok    
Title:    Vice President




BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender


By:    /s/ MATTHEW N. WALT
Name:    Matthew N. Walt    
Title:    Vice President






--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer


By:    /s/ SUZANNE ERGASTOLO
Name:    Suzanne Ergastolo
Title:    Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer


By:    /s/ ROBERT J. STEGMANN
Name:    Robert J. Stegmann
Title:    Senior Vice President


MIZUHO BANK, LTD., as a Lender


By:    /s/ DONNA DEMAGISTRIS
Name:    Donna DeMagistris
Title:    Authorized Signatory


U.S. BANK NATIONAL ASSOCIATION, as a Lender


By:    /s/ JAMES N. DEVRIES
Name:    James N. DeVries
Title:    Senior Vice President


BARCLAYS BANK PLC, as a Lender


By:    /s/ KAYODE SYLVA
Name:    Kayode Sylva
Title:    Assistance Vice President


BANK OF CHINA, CHICAGO BRANCH, as a Lender


By:    /s/ KEFEI XU
Name:    Kefei Xu
Title:    Senior Vice President and Branch Manager


















--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender


By:    /s/ VICTOR PIERZCHALSKI
Name:    Victor Pierzchalski
Title:    Authorized Signatory


HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender


By:    /s/ ANDREA L. SANGER
Name:    Andrea L. Sanger
Title:    Vice President


PNC BANK, NATIONAL ASSOCIATION, as a Lender


By:    /s/ KRISTIN L. LENDA
Name:    Kristin L. Lenda
Title:    Senior Vice President






--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$100,000,000
14.285714286%
JPMorgan Chase Bank, N.A.
$100,000,000
14.285714286%
Wells Fargo Bank, National Association
$100,000,000
14.285714286%
Mizuho Bank, Ltd.
$70,000,000
10.000000000%
U.S. Bank National Association
$70,000,000
10.000000000%
Barclays Bank PLC
$70,000,000
10.000000000%
Bank of China, Chicago Branch
$60,000,000
8.571428571%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$50,000,000
7.142857143%
HSBC Bank USA, National Association
$50,000,000
7.142857143%
PNC Bank, National Association
$30,000,000
4.285714285%
Total
$700,000,000
100.000000000%







--------------------------------------------------------------------------------




SCHEDULE 2.04


EXISTING LETTERS OF CREDIT


All Letters of Credit issued by Bank of America, N.A.


LC Number
Applicant
Beneficiary
Expiration Date
Amount
LC Number
Applicant
Beneficiary
Expiration Date
Amount
7319227
IDEX Corporation
Liberty Mutual Insurance Company
12/31/15
$ 5,696,000.00
68001840
IDEX Health & Science LLC
Campanellis Middleborough IV LLC
02/17/16
$ 238,965.00
68037692
Warren Rupp Inc.
Bank of America
7/1/2015
$ 34,060.80
68038228
Viking Pump Inc.
CCI Oil and Gas Contractor Inc.
6/30/2015
$ 17,500.00
68038230
Viking Pump Inc.
CCI Oil and Gas Contractor Inc.
6/30/2015
$ 17,500.00
68038235
Pulsafeeder, Inc.
GS Engineering and Construction
12/31/2015
$ 49,800.00
68070003
Microfluidics International Corporation
Glacier LLC
6/30/2015
$100,000.00
68070006
Pulsafeeder, Inc.
GS Engineering and Construction
6/30/2015
$ 20,246.50
68070009
Pulsafeeder, Inc.
Larsen and Toubro Ltd
7/5/2015
$ 20,197.10
68070010
Pulsafeeder, Inc.
SK Engineering and Construction
9/30/2015
$ 95,000.00
68090879
Viking Pump Inc.
Toyo Engineering India Limited
7/31/2015
$ 83,660.00
68090885
Viking Pump Inc.
Bank of America
6/25/2016
$ 72,490.00
68090890
Viking Pump Inc.
Bank of America
6/25/2016
$138,768.00
68090891
ADS LLC
Standard Chartered Bank
1/31/2016
$ 26,459.60
68090895
Viking Pump Inc.
Technip KT India Ltd
6/27/2016
$ 10,000.00
68090896
Pulsafeeder, Inc.
Hyundai Engineering
6/27/2016
$ 12,000.00
68092099
Pulsafeeder, Inc.
SK Engineering and Construction
6/27/2016
$ 34,000.00
68092101
Viking Pump Inc.
Bank of America
6/27/2016
$ 27,014.00
68092102
ADS LLC
Standard Chartered Bank
4/30/2016
$ 28,896.50
68092109
AEGIS Flow Technologies
ThyssenKrupp UHDE GMBH
6/27/2016
$ 49,476.28
68092111
The Fitzpatrick Company
CJ (Shenyang) Biotech Co., Ltd.
2/29/2016
$137,033.00
68092113
The Fitzpatrick Company
Arab Bank PLC
9/15/2015
$ 23,788.63
68092114
AEGIS Flow Technologies
ThyssenKrupp UHDE GMBH
6/27/2016
$ 33,497.34
68092115
AEGIS Flow Technologies
Bank of America
6/27/2016
$ 86,428.50
68092842
Pulsafeeder, Inc.
SK Engineering and Construction
6/27/2016
$ 5,400.00
68092845
AEGIS Flow Technologies
OrangeWater, LLC
9/18/2015
$ 68,000.00
68092846
Viking Pump Inc.
GOL Offshore Limited
6/27/2016
$ 24,800.00
68092847
Pulsafeeder, Inc.
Metito (Overseas) Limited
6/27/2016
$ 13,300.00
68092851
Viking Pump Inc.
China Chengda Engineering Co. Ltd.
1/15/2017
$ 48,422.20
68092852
The Fitzpatrick Company
Gujarat Fluorochemicals
10/31/2015
$ 10,857.00
68092853
Viking Pump Inc.
Daelim-Petrovac Srip Joint Venture
6/30/2015
$ 53,766.00
68092854
Viking Pump Inc.
Daelim-Petrovac Srip Joint Venture
1/31/2016
$ 53,766.00
68092855
The Fitzpatrick Company
Bank of America
8/31/2015
$ 5,000.00
68092856
Viking Pump Inc.
China Chengda Engineering Co. Ltd.
3/30/2017
$ 25,633.40
68093858
The Fitzpatrick Company
PT Integrated Healthcare Indonesia
2/28/2016
$ 11,297.00
68093860
The Fitzpatrick Company
Bank of America
10/31/2015
$ 16,132.94





--------------------------------------------------------------------------------




68093861
Pulsafeeder, Inc.
JGC Consortium, Joint Venture
4/1/2018
$ 7,800.00
68093862
Microfluidics International Corporation
DSM Nutritional Products GMBH
8/1/2015
$ 80,000.00
68093863
Microfluidics International Corporation
Hovione Pharmascience Limited
7/1/2015
$ 64,223.91
68093866
IDEX MPT, Inc.
FARMA 6RS, D.O.O.
10/31/2015
$ 18,636.25
68093868
IDEX MPT, Inc.
Laboratoires SOPHARTEX
9/30/2015
      $ 35,299.25
68093869
 
Hisun Pfizer Pharmaceuticals
8/30/2015
      $ 41,580.00
Total
 
 
 
$7,636,695.20









--------------------------------------------------------------------------------




Schedule 5.05


Litigation


None.




--------------------------------------------------------------------------------




Schedule 5.07


ERISA Matters


None.




--------------------------------------------------------------------------------




Schedule 5.11


Permitted Liabilities


None.




--------------------------------------------------------------------------------




Schedule 5.12


Environmental Matters


None.




--------------------------------------------------------------------------------




Schedule 5.14


Subsidiaries & Minority Interests


Part A


IDEX Corporation
 
Band-It IDEX, Inc.
 
 
Band-It Clamps (Asia) Pte., Ltd.
 
IDEX MPT Inc.
 
 
The Fitzpatrick Company Europe NV
 
IDEX UK Investment Ltd.
 
 
CVI Laser LLC
 
 
 
Korea Electro-Optics Co., Ltd.
 
 
 
 
IDEX Korea
 
 
 
CVI Laser International LLC
 
 
 
 
CVI Laser Limited
 
 
 
 
Melles Griot KK
 
 
 
ERC KK
 
 
 
FTL Seals Technology Limited
 
 
 
Matcon Group Limited
 
 
 
 
Matcon (R&D) Limited
 
 
 
 
Matcon Japan KK
 
 
 
 
Matcon Limited
 
 
 
 
Matcon Pacific Pty., Ltd.
 
IDEX Investment LLC
 
Pulsafeeder, Inc.
 
 
IDEX Asia Pacific Pte., Ltd.
 
Warren Rupp Inc.
 
 
Blagdon Pump Holdings Limited
 
Gast Manufacturing, Inc.
 
 
Gast Group Ltd.
 
Micropump, Inc.
 
 
Trebor International, Inc.
 
 
IDEX Heath & Science SA
 
 
 
IDEX Heath & Science GmbH
 
IDEX Holdings, Inc.
 
 
Band-It A/S
 
 
 
Band-It Company Limited
 
 
Wright Flow Technologies Limited
 
 
Viking Pump of Canada Inc.
 
 
IDEX Pump Technologies (Ireland) Limited
 
 
IDEX Middle East FZE
 
 
IDEX Japan GK
 
 
FAST & Fluid Management S.r.l.
 
 
 
FAST & Fluid Management France SARL
 
Viking Pump, Inc.
 
 
IDEX Mexico S.A. de C.V.
 
Hurst Jaws of Life, Inc.
 
 
Godiva Products Limited
 
 
 
Hale Products Europe Limited





--------------------------------------------------------------------------------




 
 
 
 
Godiva Limited
 
 
Hale Products, Inc.
 
 
Hale Products Europe GmbH
 
 
Fluid Management Operations LLC
 
 
 
FAST & Fluid Management Australia Pty. Ltd.
 
 
 
 
IDEX Europe GmbH
 
 
 
 
 
Toptech Systems N.V.
 
 
 
 
 
Fast & Fluid Management B.V.
 
 
 
 
 
 
IDEX UK Ltd.
 
 
 
 
 
 
 
CVI Technical Optics Company Ltd.
 
 
 
 
 
 
 
IETG Ltd
 
 
 
 
 
 
 
 
40Seven Ltd
 
 
 
 
 
 
 
Seals Limited
 
 
 
 
 
 
 
 
Precision Polymer Engineering Limited
 
 
 
 
 
 
 
IDEX Technology (Suzhou) Co., Ltd.
 
 
 
 
 
 
 
IDEX Precision Products (Suzhou) Co., Ltd.
 
 
 
 
 
 
 
IDEX Trading (Shanghai) Co., Ltd.
 
 
 
 
 
 
 
IDEX Dinglee Technology (Tianjin) Co., Ltd.
 
 
 
 
 
 
 
IDEX Sweden AB
 
 
 
 
 
 
 
Melles Griot B.V.
 
 
 
 
 
 
 
FAST & Fluid Management East Europe Sp. z.o.o.
 
 
 
 
 
 
 
IDEX Holdings GmbH
 
 
 
 
 
 
 
 
iPEK Spezial-TV GmbH
 
 
 
 
 
 
 
 
 
iPEK International GmbH
 
 
 
 
 
 
 
IDEX Europe Investment BV
 
 
 
 
 
 
 
 
IDEX Italy Srl
 
 
 
 
 
 
 
 
 
Alfa Valvole S.r.l.
 
 
 
 
 
 
 
 
 
 
Immobiliare B.R.S. S.r.l.
 
 
 
 
 
 
 
 
 
 
GRI S.A. (51% owned by Alfa Valvole S.r.l.)
 
 
 
 
 
 
 
 
 
Novotema S.p.A.
 
 
 
 
 
 
 
 
 
 
TVS Novotema Elastomeric Engineered Products Private Limited (50% owned by
Novotema S.p.A.)
 
 
 
 
 
 
 
 
 
OBL Srl
 
 
 
 
 
Vetter GmbH
 
 
 
 
 
LUKAS Hydraulik GmbH
 
 
 
 
 
 
IDEX France SAS
 
 
 
 
 
 
 
Faure Herman SAS
 
 
 
 
 
 
Richter-Chemie-Technik GmbH
 
 
 
 
 
 
 
Richter EP (Nanjing) Co. Ltd.
 
 
 
 
 
 
 
Richter Pumps & Valves India Private Ltd.
 
 
 
 
 
 
Melles Griot GmbH
 
 
 
Fluid Management Canada, Inc.
 
 
 
Idex do Brasil Servicos e Vendas Ltda.
 
TopTech Systems, Inc.
 
Richter Pumps and Valves Inc.
 
Wright Flow Technologies, Inc.
 
IDEX Service Corporation
 
Fluid Management, Inc.
 
 
FM Delaware, Inc.
 
 
FM Investment, Inc.





--------------------------------------------------------------------------------




 
 
IDEX Health & Science LLC
 
 
 
Precision Polymer Engineering LLC
 
 
Knight LLC
 
 
 
Knight, Inc.
 
 
 
 
Knight U.K. Limited
 
 
 
 
Knight Canada Limited
 
 
 
 
Knight Equipment Pty., Ltd.
 
 
Liquid Controls LLC
 
 
 
IDEX Energy & Fuels Inc.
 
 
 
Corken, Inc.
 
 
 
 
Aegis Flow Technologies, LLC
 
 
 
IDEX Fluid & Metering Private Ltd
 
 
 
S.A.M.P.I. SpA
 
Banjo Corporation
 
Microfluidics International Corporation
 
PPE LLC
 
Semrock, Inc.
 
 
Advanced Thin Films, Inc,
 
IDEX Sourcing Corporation
 
Nova Technologies Corporation
 
 
ADS LLC
 
 
 
ADS Corp.
 
 
 
ADS Environmental Services Pte Ltd
 
Quadro Engineering Corp
 
IDEX India Private Ltd.
 
IDEX Leasing GmbH



Part B


None






--------------------------------------------------------------------------------




Schedule 5.15


Insurance


None.




--------------------------------------------------------------------------------




Schedule 7.01


Permitted Liens




1.
Liens on certain assets of S.A.M.P.I. Srl. in connection with subsidiary
indebtedness not to exceed $3.0 million which Liens had initially been granted
at the time it became a Subsidiary and were not created in anticipation thereof.

2.
Liens on certain assets of Melles Griot KK in connection with subsidiary
indebtedness not to exceed ¥ 600 million which Liens had initially been granted
at the time it became a Subsidiary and were not created in anticipation thereof.

3.
Mortgage obligations between SAMPI SpA and Locafit (the leasing branch of BNL)
in connection with the construction of a new office and manufacturing facility
in Altopascio, Italy in a principal amount not exceeding €3.0 million





--------------------------------------------------------------------------------




Schedule 7.04


Permitted Investments


None.




--------------------------------------------------------------------------------




Schedule 7.05


Permitted Indebtedness




1.
SAMPI SpA has arrangements with its banks (Banca Nazionale Del Lavoro (“BNL”),
and Cassa Risp. Pistoia & Pescia) that provide for short-term (90 to 180 days)
advances on bank drafts, certain receivables, and provide for general funding
requirements (providing up to €3.0 million).

2.
Mortgage obligations between SAMPI SpA and Locafit (the leasing branch of BNL)
in connection with the construction of a new office and manufacturing facility
in Altopascio, Italy in a principal amount not exceeding €3.0 million, with
interest payable quarterly at the 3-month Euribor rate.

3.
International Bank Credit Facility with JPMorgan Chase Bank, not to exceed $10.0
million to provide overdraft capability for IDEX European Subsidiaries.

4.
IDEX Corporation $300 Million 4.50% Senior Notes dated December 6, 2010.

5.
IDEX Corporation $350 Million 4.20% Senior Notes dated December 9, 2011.

6.
CVI Laser, LLC Industrial Revenue bonds, series 1998 issued by the City of
Albuquerque, New Mexico- current principal $.6 million.

7.
Melles Griot KK: Bank lines of credit not to exceed ¥700 million used to fund
operating requirements.





--------------------------------------------------------------------------------




        
        
SCHEDULE 11.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY/BORROWERS:


IDEX Corporation
1925 W. Field Ct. Suite 200
Lake Forest, IL 60045
Attention: Frank J, Notaro
Telephone: (847) 498-7070
Telecopier: (847) 498-9123
Electronic Mail: fnotaro@idexcorp.com 
Website Address: www.idexcorp.com 


ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Credit Services
Mail Code: NC1-001-05-46
One Independence Center
101 N Tryon Street
Charlotte, NC 28255-0001
Attn: David Cochran
Phone: 980.386.8201
Fax: 704.719.5440
Electronic Mail: david.a.cochran@baml.com


Other Notices as Administrative Agent:
Bank of America, N.A.
555 California Street, 4th Floor
Mail Code: CA5-705-04-09
San Francisco, CA 94104
Attention: Anthea Del Bianco, VP
Phone: (415) 436-2776
Fax: (415) 503-5101
Electronic Mail: anthea.del_bianco@baml.com 
ADMINISTRATIVE AGENT ACCOUNT INFORMATION:


US DOLLARS
Bank of America, N.A.
ABA 026009593
Acct # 1366212250600
Attn: Credit Services
Ref: IDEX


EURO
Bank of America London
IBAN: GB63 BOFA 1650 5096 2720 19
Swift Address: BOFAGB22
Acct #: 96272019
Attn: Grand Cayman Unit #1207
Ref: IDEX




STERLING
BENEFICIARY BANK - GCB #1207 Bank of America London
SWIFT ADDRESS BOFAGB22
BENEFICIARY ACCOUNT NUMBER 96272027
IBAN GB41BOFA16505096272027
SORT CODE 16-50-50
Ref: IDEX


YEN
Bank of America Tokyo
SWIFT: BOFAJPJX
Account: 96272011
Attn: Credit Services Grand Cayman Unit 1207
Ref: IDEX


SWISS FRANC
SWIFT: BOFAGB3SSWI
Account: CH9308726000091207013
Attn: Credit Services Grand Cayman Unit 1207
Ref: IDEX




CANADIAN DOLLARS
Bank of America Canada
SWIFT: BOFACATT
Acct #: 65042228
Attn: Credit Services Grand Cayman Unit 1207
Ref: IDEX





--------------------------------------------------------------------------------




BANK OF AMERICA AS L/C ISSUER:


Bank of America, N.A.
Mail Code: PA6-580-02-30 
One Fleet Way
Scranton, PA 18507
Phone: 570.496.9619
Fax: 800.755.8740
Electronic Mail: tradeclientserviceteamus@baml.com


WELLS FARGO AS L/C ISSUER:


Wells Fargo Bank, National Association
One Front Street, 21st Floor
San Francisco, CA 94111
Attention: Standby LC Dept.
Telephone: 800.798.2815 #1
Electronic Mail: sftrade@wellsfargo.com 


SWING LINE LENDER:


Bank of America, N.A.
Credit Services
Mail Code: NC1-001-05-46
One Independence Center
101 N Tryon Street
Charlotte, NC 28255-0001
Attn: David Cochran
Phone: 980.386.8201
Fax: 704.719.5440
Electronic Mail: david.a.cochran@baml.com
 













--------------------------------------------------------------------------------




A - 1
Form of Committed Loan Notice
66424935_3




EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:            
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 23, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among IDEX Corporation, a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.
The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (select one):
A Borrowing of Committed Loans
A conversion or continuation of Loans

1.
On _______________________ (a Business Day).

2.
In the amount of     .

3.
Comprised of     

[Type of Committed Loan requested] Base Rate Loan or Eurocurrency Rate Loan in
Same Day Funds.
4.
In the following currency:    .

5.
For Eurocurrency Rate Loans: with an Interest Period of      months.

6.
On behalf of _______________________________________ [Insert name of applicable
Designated Borrower].

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
IDEX CORPORATION




By:    
Name:
Title:


B - 1




--------------------------------------------------------------------------------




Form of Swing Line Loan Notice
66424935_3




EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:            
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 23, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among IDEX Corporation, a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.
The Company hereby requests a Swing Line Loan:
1.    On _____________________ (a Business Day).
2.    In the amount of     .
The Swing Line Borrowing requested herein complies with the provisos to the
first sentence of Section 2.04(a) of the Agreement.
IDEX CORPORATION




By:    
Name:
Title:






--------------------------------------------------------------------------------




C - 3
Form of Note
66424935_3


EXHIBIT C
FORM OF NOTE
FOR VALUE RECEIVED, the undersigned (each a “Borrower” and, collectively, the
“Borrowers”), hereby promises to pay to _____________________ or its registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to it under that certain Credit Agreement, dated as of June 23,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among the Borrowers, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer
and Swing Line Lender.
Each Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.05(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
Notwithstanding anything to the contrary contained herein, the Obligations of
each Designated Borrower hereunder are several and not joint and several.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
[signature page follows]
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[IDEX CORPORATION]






By:    
Name:
Title:




--------------------------------------------------------------------------------




[DESIGNATED BORROWER]






By:    
Name:
Title:
LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of
Loan Made
Currency
and
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal
Balance
This Date
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




D - 4
Form of Compliance Certificate
66424935_3




EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE




Financial Statement Date:            
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 23, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among IDEX Corporation, a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the              of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.
3.    A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and
[select one:]




--------------------------------------------------------------------------------




[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________________.
IDEX CORPORATION






By:    
Name:
Title:
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
For the Quarter/Year Ended             
I.    Section 7.15(a) - Interest Coverage Ratio.
A.
EBITDA for four consecutive fiscal quarters ending on above date (“Subject
Period”):

1.
Consolidated Net Income for Subject Period:    $    

2.
Consolidated interest expenses for Subject Period:    $    

3.
Provision for income taxes for Subject Period:    $    

4.
Interest component for Off Balance Sheet Obligations

for Subject Period:
$    

5.
Depreciation expenses for Subject Period:    $    

6.
Amortization expenses for Subject Period:    $    

7.
Non-cash charges (including impairment of intangible assets

and goodwill and non-cash share-based compensation expenses)
and non-cash losses for Subject Period This should not include any non-cash item
to the extent it represents an accrual of, or reserve for, cash
disbursements in any other period. :
$    







--------------------------------------------------------------------------------




8.
Income tax credits for Subject Period:    $    

9.
Interest income for Subject Period:    $    

10.
Non-cash gains or other items added to Consolidated Net

Income for Subject Period This should not include any gain or other item that
has been deducted in determining EBITDA for a prior period. :    $    


11.
EBITDA (Lines II.A1 + 2 + 3 + 4 + 5 + 6 + 7 -

8 - 9 - 10):    $    
12.
EBITDA on a pro forma basis (if applicable) In the event of the occurrence of
any Acquisition or Disposition during the Subject Period, EBITDA shall be
calculated on a pro forma basis as if such Acquisition or Disposition occurred
on the first day of the Subject Period such that, in the case of an Acquisition,
all income and expense associated with the assets or entity acquired in
connection with such Acquisition for the most recently ended four fiscal quarter
period for which such income and expense amounts are available shall be treated
as earned or incurred by the Company over the Subject Period and, in the case of
a Disposition, all income and expense associated with the assets or entity sold
or transferred during such period shall be eliminated over the Subject
Period.:    $    

B.
Consolidated Interest Expense for Subject Period:    $    

C.
Interest Coverage Ratio (Line I.A.11 (or 12, if applicable) Line I.B):        
to 1

Minimum required: 3.00 to 1
II.    Section 7.15(b) - Leverage Ratio.
A.
Consolidated Debt at Statement Date:    $    

B.
Consolidated EBITDA for Subject Period (Line I.A.11

(or 12, if applicable) above):    $    
C.
Consolidated Leverage Ratio (Line II.A Line II.B):         to 1

Maximum permitted: 3.50 to 1






--------------------------------------------------------------------------------




E - 6
Form of Assignment and Assumption
66424935_3




EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. Assignee identified in item 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees] Select as appropriate. hereunder
are several and not joint.] Include bracketed language if there are either
multiple Assignors or multiple Assignees. Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities Include all applicable subfacilities.) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.    Assignor:                        
2.    Assignee:    ______________________________ [and is an
Affiliate [identify Lender] Select as applicable.]




--------------------------------------------------------------------------------




3.    Borrower(s):                        
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.
Credit Agreement: Credit Agreement, dated as of June 23, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among IDEX Corporation, a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.

6.
Assigned Interest:

Facility
Assigned
Aggregate
Amount of
Commitment
for all Lenders*
Amount of
Commitment
Assigned*
Percentage
Assigned of
Commitment  Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
CUSIP Number
__________
$__________
$__________
__________%
 
__________
$__________
$__________
__________%
 

[7.Trade Date:] To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]






By:    
Name:
Title:
ASSIGNEE


[NAME OF ASSIGNEE]






By:    
Name:
Title:
[Consented to and] To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement. Accepted:




--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as
Administrative Agent






By:    
Name:
Title:
[Consented to:] To be added only if the consent of the Company and/or other
parties (e.g., Swing Line Lender, L/C Issuer) is required by the terms of the
Credit Agreement.






By:    
Name:
Title:
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter




--------------------------------------------------------------------------------




into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.


UK Rider for Assignment & Assumption - only for use for new lenders in respect
of UK Borrowers


1.
The Assignee confirms, for the benefit of the Administrative Agent and without
liability to any Borrower, that it is:

(a)
[a UK Qualifying Lender (other than a UK Treaty Lender);]

(b)
[a UK Treaty Lender;]

(c)
[not a UK Qualifying Lender]. Delete as applicable - each new Lender in respect
of a UK Borrower is required to confirm which of these three categories it falls
within.

2.
[The Assignee confirms that the person beneficially entitled to interest payable
to that Assignee in respect of an advance under a Loan Document is either:

(d)
a company resident in the UK for UK tax purposes; or

(e)
a company not so resident in the UK which carries on a trade in the UK through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company.] Include only if new Lender is a “UK
Qualifying Non-Bank Lender” - i.e., falls within paragraph (ii) of the
definition of “UK Qualifying Lender”.





--------------------------------------------------------------------------------




3.
[The Assignee confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [ ]) and is tax resident in [ ]** Insert
jurisdiction of tax residence., so that interest payable to it by a UK Borrower
is generally subject to full exemption from UK withholding tax and requests that
the Company notify:



(f)
each UK Borrower which is a party as a Borrower as at the Effective Date; and

(g)
each UK Borrower which becomes a party as a Borrower after the Effective Date,
that it wishes that scheme to apply to the Credit Agreement.]*** Include if the
new Lender holds a passport under the HMRC DT Treaty Passport scheme and wishes
that scheme to apply to the Credit Agreement.* 





--------------------------------------------------------------------------------




F - 2
Form of Designated Borrower Request and Assumption Agreement
CHL:44940.8
F - 1
Form of Designated Borrower Request and Assumption Agreement


EXHIBIT F




FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT


Date: ___________, _____


To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.18 of that certain Credit Agreement, dated as of June 23,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among IDEX Corporation, a
Delaware corporation (the “Company”), the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Designated Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.
Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.
The documents required to be delivered to the Administrative Agent under Section
2.18 of the Credit Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement.
The true and correct unique identification number that has been issued to the
Designated Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:
Identification Number
Jurisdiction of Organization
 
 
 
 

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.
The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its




--------------------------------------------------------------------------------




behalf shall have any right to request any Loans for its account unless and
until the date five Business Days after the effective date designated by the
Administrative Agent in a Designated Borrower Notice delivered to the Company
and the Lenders pursuant to Section 2.18 of the Credit Agreement.
The parties hereto hereby agree that (a) each reference to a “Borrower” or the
“Borrowers” in the Credit Agreement and the other Loan Documents shall include
the Designated Borrower and (b) “Credit Agreement” or “Agreement” as used
therein shall mean the Credit Agreement as supplemented hereby.
The Designated Borrower hereby acknowledges that it has received a copy of the
Loan Documents and that it has read and understands the terms thereof and agrees
to be bound by the terms of the Loan Documents to which it is a party.
This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.
THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
[DESIGNATED BORROWER]
By: ________________________________
Name:______________________________
Title: _______________________________




IDEX CORPORATION
By:     
Name:________________________________
Title:     








--------------------------------------------------------------------------------




G - 1
Form of Designated Borrower Notice
66424935_3


EXHIBIT G
FORM OF DESIGNATED BORROWER NOTICE
Date: ___________, _____
To:    [Company]
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
This Designated Borrower Notice is made and delivered pursuant to Section 2.18
of that certain Credit Agreement, dated as of June 23, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among IDEX Corporation, a Delaware corporation
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [_________________________] shall be a Designated Borrower
and may receive Loans for its account on the terms and conditions set forth in
the Credit Agreement.
This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.
BANK OF AMERICA, N.A.,
as Administrative Agent




By: ________________________________
Name:______________________________
Title:_______________________________






